UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 or £Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-50808 WCA Waste Corporation (Exact name of registrant as specified in its charter) Delaware 20-0829917 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Riverway, Suite 1400 Houston, Texas 77056 (Zip Code) (Address of principal executive offices) (713) 292-2400 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESþNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES¨NO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES¨NOþ As of August 5, 2011, there were 23,721,398 shares of WCA Waste Corporation’s common stock, par value $0.01 per share, outstanding, excluding 1,073,957 shares of treasury stock. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4.CONTROLS AND PROCEDURES PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS ITEM 1A. RISK FACTORS ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ITEM 3. DEFAULTS UPON SENIOR SECURITIES ITEM 4. RESERVED ITEM 5. OTHER INFORMATION ITEM 6. EXHIBITS SIGNATURES EXHIBIT INDEX Statement re: Computation of Ratio of Earnings to Fixed Charges Certification of CEO Pursuant to Section 302 Certification of CFO Pursuant to Section 302 Certification of CEO Pursuant to Section 906 Certification of CFO Pursuant to Section 906 Table of Contents RISK FACTORS AND CAUTIONARY STATEMENT ABOUT FORWARD-LOOKING STATEMENTS Some of the statements contained in this report are forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934.From time to time, our public filings, press releases and other communications (such as conference calls and presentations) will contain forward-looking statements.These forward-looking statements can generally be identified as such because the context of the statement will include words such as “may,” “should,” “outlook,” “project,” “intend,” “seek,” “plan,” “believe,” “anticipate,” “expect,” “estimate,” “potential,” “continue,” or “opportunity,” the negatives of these words, or similar words or expressions.Similarly, statements that describe our future plans, objectives or goals are also forward-looking statements. We caution that forward-looking statements are not guarantees and are subject to known and unknown risks and uncertainties.Since our business, operations and strategies are subject to a number of risks, uncertainties and other factors, actual results may differ materially from those described in the forward-looking statements. Our business is subject to a number of operational risks and uncertainties that could cause our actual results of operations or our financial condition to differ from any forward-looking statements.These include, but are not limited to, the following: · prevailing U.S. economic conditions over the last two years and the related decline in construction activity, as well as any future downturns, has reduced and may continue to reduce our volume and/or pricing on our services, resulting in decreases in our revenue, profitability and cash flows; · increases in the costs of fuel may reduce our operating margins; · our failure to remain competitive with our competitors, some of whom have substantially greater resources, could adversely affect our ability to retain existing customers and obtain future business; · we may lose contracts through competitive bidding, early termination or governmental action, or we may have to substantially lower our prices in order to retain certain contracts, any of which would cause our revenue to decline; · we may not be able to maintain sufficient insurance coverage to cover the risks associated with our operations, which could result in uninsured losses that would adversely affect our financial condition; · increases in costs of insurance would reduce our operating margins; · our business is capital intensive, requiring ongoing cash outlays that may strain or consume our available capital and force us to sell assets, incur debt, or sell equity on unfavorable terms; · changes in interest rates may affect our profitability; · increases in the costs of disposal in landfills owned by third parties may reduce our operating margins; · increases in the costs of labor may reduce our operating margins; · we may not be successful in expanding the permitted capacity of our current or future landfills, which could restrict our growth, increase our disposal costs, and reduce our operating margins; · we are subject to environmental and safety laws, which restrict our operations and increase our costs; 1 Table of Contents · we may become subject to environmental clean-up costs or litigation that could curtail our business operations and materially decrease our earnings; · governmental authorities may enact climate change regulations that could increase our costs to operate; · our accruals for landfill closure and post-closure costs may be inadequate, and our earnings would be lower if we are required to pay or accrue additional amounts; · we may be unable to obtain financial assurances necessary for our operations, which could result in the closure of landfills or the termination of collection contracts; · comprehensive waste planning programs and initiatives required by state and local governments may reduce demand for our services, which could adversely affect our waste volumes and the price of our landfill disposal services; · efforts by labor unions to organize our employees could divert management attention and increase our operating expenses; · current and proposed laws may restrict our ability to operate across local borders which could affect our manner, cost and feasibility of doing business; · poor decisions by our regional and local managers could result in the loss of customers or an increase in costs, or adversely affect our ability to obtain future business; · we are vulnerable to factors affecting our local markets, which could adversely affect our stock price relative to our competitors; and · seasonal fluctuations will cause our business and results of operations to vary among quarters, which could adversely affect our stock price. Our business is capital intensive and depends on our ability to generate sufficient cash flow from operations and, from time to time, to access our credit facility or other capital sources, each of which is subject to various risks and uncertainties including, but not limited to, the following: · we have a substantial amount of debt which could adversely affect our operations and financial performance; · the provisions in our debt instruments impose restrictions on us that may limit the discretion of management in operating our business; · the inability or failure of any syndicate bank to meet its obligations under our senior credit facility could adversely impact our short-term and/or long-term capital or cash needs by limiting our access to swing-line loans, increasing the cost of issuing letters of credit, or reducing the total capacity available under the revolving credit facility; and · adverse capital and credit market conditions may significantly affect our ability to meet liquidity needs, access to capital and cost of capital. Our future financial performance may also depend on our ability to execute our acquisition strategy, which will be subject to many risks and uncertainties including, but not limited to, the following: · on February 28, 2011, we completed the acquisition of certain assets of Emerald Waste Services, including one transfer station and three collection operations in Central Florida with cash and issuance of our common stock and the successful integration of these operations is subject to various risks; 2 Table of Contents · we may be unable to identify, complete or integrate future acquisitions, which may harm our prospects; · we compete for acquisition candidates with other purchasers, some of which have greater financial resources and may be able to offer more favorable terms, thus limiting our ability to grow through acquisitions; · in connection with financing acquisitions, we may incur additional indebtedness or issue additional equity, including common stock or preferred stock, which would dilute the ownership percentage of existing stockholders; · businesses that we acquire may have unknown liabilities and require unforeseen capital expenditures, which would adversely affect our financial results; · rapid growth may strain our management, operational, financial and other resources, which would adversely affect our financial results; · our acquisitions have resulted, and future acquisitions we make may continue to result, in significant goodwill and other intangible assets, which may need to be written down if performance is not as expected; and · we may incur charges and other unforeseen expenses related to acquisitions, which could lower our earnings. Our business and the performance of our stock price are subject to risks related to our management, governance and capital structure.They include, but are not limited to, the following: · our success depends on key members of our senior management, the loss of any of whom could disrupt our customer and business relationships and our operations; · a controlling interest in our voting stock is held by one fund and a small number of individuals (including management), which when combined with various agreements and rights of the fund, may discourage a change of control transaction and may exert control over our strategic direction; · provisions in our amended and restated certificate of incorporation, our amended and restated bylaws and Delaware law could preclude a change of control that our stockholders may favor and which could negatively affect our stock price; · we do not anticipate paying cash dividends on our common stock in the foreseeable future, so you can only realize a return on your investment by selling your shares of our common stock; and · we may issue preferred stock that has a liquidation or other preference over our common stock without the approval of the holders of our common stock, which may affect those holders rights or the market price of our common stock. We describe these and other risks in greater detail in the section entitled “Risk Factors” in our annual report on Form 10-K for the year ended December 31, 2010 (sometimes referred to in this report, including the notes to our financial statements, as the “10-K”). The forward-looking statements included in this report are only made as of the date of this report and we undertake no obligation to publicly update forward-looking statements to reflect subsequent events or circumstances. 3 Table of Contents PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. WCA WASTE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) June 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $229 (unaudited) and $482, respectively Deferred tax assets Prepaid expenses and other Total current assets Property and equipment, net of accumulated depreciation and amortization of$173,854 (unaudited) and $159,146, respectively Goodwill, net Intangible assets, net Deferred financing costs, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued liabilities and other Note payable Current maturities of long-term debt — Total current liabilities Long-term debt, less current maturities and discount Accrued closure and post-closure liabilities Deferred tax liabilities Other long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Series A convertible preferred stock, $0.01 par value per share. Authorized 8,000 shares; issued and outstanding 937 shares and 914 shares, respectively (liquidation preference $96,006) 9 9 Common stock, $0.01 par value per share. Authorized 50,000 shares; issued 24,799 shares and 21,684 shares Treasury stock, 1,074 shares and 1,074 shares, respectively ) ) Additional paid-in capital Contingent considerations Retained earnings (deficit) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents WCA WASTE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (In thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Revenue $ Expenses: Cost of services Depreciation and amortization General and administrative (including stock-based compensation of $560, $330, $1,078 and $726, respectively) Gain on sale of assets ) Operating income Other income (expense): Interest expense, net ) Write-off of deferred financing costs ) Loss on early extinguishment of debt ) — ) — Impact of interest rate swap — 68 — ) Income (loss) before income taxes ) ) Income tax (provision) benefit ) ) Net income (loss) ) ) Accrued payment-in-kind dividend on preferred stock ) Net income (loss) available to common stockholders $ ) $ $ ) $ ) Net income (loss) available to common stockholders: Earnings per share — basic $ ) $ $ ) $ ) Earnings per share — diluted $ ) $ $ ) $ ) Weighted average shares outstanding — basic Weighted average shares outstanding — diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents WCA WASTE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Six Months Ended June 30, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Non-cash compensation charge Amortization of deferred financing costs Write-off of deferred financing costs Loss on early extinguishment of debt — Deferred tax provision (benefit) ) Accretion expense for closure and post-closure obligations Gain on sale of assets ) ) Unrealized gain on interest rate swap — ) Changes in assets and liabilities, net of effects of acquisitions: Accounts receivable, net ) ) Prepaid expenses and other ) Accounts payable and other liabilities Net cash provided by operating activities Cash flows from investing activities: Acquisitions of businesses, net of cash acquired ) — Proceeds from sale of assets Capital expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of long-term debt — Early repayment of senior notes ) — Principal payments on long-term debt ) ) Net change in revolving line of credit ) — Excess tax benefit associated with equity-based compensation 35 — Deferred financing costs ) ) Net cash provided by (used in) financing activities ) Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Interest paid $ $ Interest rate swap paid — Income taxes paid Income tax refund received — Non-cash investing and financing activities: Common stock issued for acquisition $ $ — The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents WCA WASTE CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (All tables in thousands, except per share data) 1.BASIS OF PRESENTATION AND NEW ACCOUNTING PRONOUNCEMENTS Basis of Presentation WCA Waste Corporation (“WCA” or the “Company”) is a vertically integrated, non-hazardous solid waste collection and disposal company. The unaudited condensed consolidated financial statements included herein have been prepared in accordance with generally accepted accounting principles in the United States and pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”) for quarterly reports on Form 10-Q.Certain information relating to the Company’s organization and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles (“GAAP”) has been condensed or omitted pursuant to such rules and regulations.The Company believes that the presentations and disclosures herein are adequate to make the information presented herein not misleading when read in conjunction with its annual report on Form 10-K filed with the SEC on March 10, 2011 which contains the Company’s audited consolidated financial statements as of and for the year ended December 31, 2010.The unaudited condensed consolidated financial statements as of June 30, 2011 and for the three and six months ended June 30, 2011 and 2010 reflect, in the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary to fairly state the financial position and results of operations for such periods.Certain reclassifications have been made to the prior period financial statements to conform to the current presentation.Please note, however, that operating results for interim periods are not necessarily indicative of the results for full years.For the description of the Company’s significant accounting policies, see note 1 to Notes to Consolidated Financial Statements included in the annual report on Form 10-K. In preparing its financial statements, the Company makes numerous estimates and assumptions affecting the accounting for, and recognition and disclosure of, assets, liabilities, stockholders’ equity, revenues and expenses.The most difficult, uncertain and subjective estimates and assumptions that the Company makes relate to accounting for landfills, asset impairments, and self-insurance reserves and recoveries.The Company makes estimates and assumptions because some of the information that it uses in accounting, recognition and disclosure depends upon future events and other information cannot be precisely determined based on available data or based on generally accepted methodologies.Actual results could differ materially from the estimates and assumptions that the Company uses in the preparation of its financial statements. The accompanying unaudited condensed consolidated financial statements include the accounts of WCA Waste Corporation and its majority-owned and controlled subsidiaries after elimination of all material intercompany balances and transactions. Recent Accounting Pronouncements From time to time, new accounting pronouncements are issued by the Financial Accounting Standards Board (the “FASB”) or other standard setting bodies that are adopted by the Company as of the specified effective date. In May 2011, the FASB issued ASU 2011-04, “Fair Value Measurements (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS.”This update changes the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements to ensure consistency between U.S. GAAP and International Financial Reporting Standards (“IFRS”).ASU 2011-04 also expands the disclosures for fair value measurements that are estimated using significant unobservable (Level 3) inputs.ASU 2011-04 is to be applied prospectively.This ASU is effective for interim and annual periods beginning after December 15, 2011, with early adoption permitted.The adoption of this update is not expected to have a material impact on the Company’s financial condition, results of operations or cash flows. 7 Table of Contents In June 2011, the FASB issued ASU 2011-05, “Comprehensive Income (ASC Topic 220): Presentation of Comprehensive Income.”ASU 2011-05 amends current guidance on reporting comprehensive income. This ASU eliminates the option to present the components of other comprehensive income as part of the statement of shareholders’ equity.Instead, comprehensive income must be reported in either a single continuous statement of comprehensive income which contains two sections, net income and other comprehensive income, or in two separate but consecutive statements.ASU 2011-05 is effective for interim and annual periods beginning after December 15, 2011, with early adoption permitted.The adoption of this update is not expected to have a material impact on the Company’s financial condition, results of operations or cash flows. There were various other updates recently issued, many of which represented technical corrections to the accounting literature or application to specific industries. None of the updates are expected to have a material impact on the Company’s financial position, results of operations or cash flows. 2.ACQUISITIONS Effective January 1, 2011, the Company acquired all of the outstanding capital stock of IESI OK Corporation, which is now known as WCA of Chickasha, Inc.The Company paid cash consideration of approximately $1.9 million to IESI Corporation for all of the capital stock of IESI OK Corporation.On February 11, 2011, the Company entered into an operating agreement and an option to purchase Stoughton Recycling Technologies, LLC (“SRT”) in Stoughton, Massachusetts.The consideration for this transaction included $3.0 million of cash and 406,669 shares of the Company’s common stock valued at $2.0 million.On February 28, 2011, the Company acquired certain assets of Emerald Waste Services (“Emerald Waste”) located in Central Florida pursuant to an amended equity interest purchase agreement.The total consideration for this acquisition included approximately $33.1 million of cash and 2,409,639 shares of the Company’s common stock valued at $12.7 million. The purchase price for these transactions has been allocated to the identifiable tangible and intangible assets acquired and liabilities assumed based on their estimated fair values at the time of acquisitions, with any residual amounts allocated to goodwill.The purchase price allocations are considered preliminary until the Company is no longer waiting for information that it has arranged to obtain and that is known to be available or obtainable.The time required to obtain the necessary information will vary with specific acquisitions, however, the final purchase price allocation will not exceed one year from the consummation of the acquisition. Based on the preliminary assessments of values for these acquisitions, the Company recorded fixed assets of $14.6 million, intangible assets of $9.0 million, goodwill of $29.7 million and net working capital of $(0.7) million. The Company’s condensed consolidated financial statements include the results of operations of the acquired businesses from their acquisition dates.Only the acquisition from Emerald Waste was significant (within the meaning of Regulation S-X) to the Company as a whole.The following unaudited pro forma comparison has been prepared assuming that the Emerald Waste acquisition had occurred as of the beginning of the prior comparable period.This pro forma information is not necessarily indicative of the results of operations that would have occurred had the acquisition been made on that date or of results which may occur in the future.The historical results of operations do not reflect the level of activity that was in effect at the time of the acquisition nor have any pro forma adjustments been made to reflect such current or anticipated future volume levels.No material, nonrecurring pro forma adjustments directly attributable to the Emerald Waste acquisition are included in the reported pro forma revenue and earnings. Six Months Ended June 30, Revenue $ $ Net loss available to common stockholders $ ) $ ) Earnings (loss) per share: Basic $ ) $ ) Diluted $ ) $ ) 8 Table of Contents 3.STOCK-BASED COMPENSATION The Company established the 2aste Corporation Incentive Plan which has been amended and restated from time to time.On September 28, 2010, the stockholders of the Company approved the Fourth Amended and Restated 2aste Corporation Incentive Plan.As of June 30, 2011, there were approximately 335,000 remaining shares of the Company’s common stock authorized for issuance under the Incentive Plan. During the three and six months ended June 30, 2011, 76,528 and 375,950 restricted shares of the Company’s common stock were granted to certain of the Company’s officers and directors with an aggregate market value of $0.4 million and $1.9 million on the grant dates, respectively.The unearned compensation is being amortized to expense on a straight-line basis over the required employment period, or the vesting period, as the restrictions lapse at the end of each anniversary after the date of grant. The following table reflects the Company’s restricted share activity for the three and six months ended June 30, 2011: Three Months Ended June 30, 2011 Six Months Ended June 30, 2011 Shares Weighted Average Grant-Date Fair Value Weighted Average Remaining Contractual Term (years) Shares Weighted Average Grant-Date Fair Value Weighted Average Remaining Contractual Term (years) Unvested at beginning of period $ $ Granted 77 Vested ) ) Forfeited — Unvested at June 30, 2011 $ $ The Company has not granted any stock options since February 2005.The following table reflects the Company’s option activity for the three and six months ended June 30, 2011: Three Months Ended June 30, 2011 Six Months Ended June 30, 2011 Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (years) Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (years) Outstanding at beginning of period $ $ Grants — Forfeitures — Outstanding at June 30, 2011 $ $ As the exercise prices of all outstanding options were greater than the Company’s common stock share price as of June 30, 2011, there was no intrinsic value as of June 30, 2011.In addition, no compensation expense remains to be recognized as all stock options outstanding are vested. 9 Table of Contents 4.EARNINGS PER SHARE Basic earnings (loss) per share is computed by dividing net income (loss) available to common stockholders by the weighted average number of shares of common stock outstanding during the year.Diluted earnings (loss) per share is computed using the treasury stock method for options and restricted shares and the if-converted method for convertible preferred stock and convertible debt. The detail of the earnings (loss) per share calculations for net income (loss) available to common stockholders for the three and six months ended June 30, 2011 and 2010 is as follows: Three Months Six Months Ended June 30, Ended June 30, Numerator: Net income (loss) $ ) $ $ ) $ Accrued payment-in-kind dividend on preferred stock ) Net income (loss) available to common stockholders $ ) $ $ ) $ ) Denominator: Weighted average basic shares outstanding Dilutive effect of restricted share issuances — — — Weighted average diluted shares outstanding Earnings (loss) per share: Basic $ ) $ $ ) $ ) Diluted $ ) $ $ ) $ ) Due to their antidilutive effect, the following potential common shares have been excluded from the computation of diluted earnings (loss) per share: Three Months Six Months Ended June 30, Ended June 30, Stock options Restricted shares 57 Convertible preferred stock Convertible debt 5.LONG-TERM DEBT Long-term debt consists of the following: June 30, December 31, Senior notes, with interest rate of 9.25%, due in June 2014 $ $ Senior notes, with interest rate of 7.50%, due in June 2019 — Revolving note payable with financial institutions, variable interest rate based on LIBOR plus a margin (2.82% at June 30, 2011 and December 31, 2010) Seller note, with two installments of $500 due on January 15, 2010 and 2011 — Seller convertible notes, with interest rate of 5.5%, due in October 2012 Less current maturities — $ $ 10 Table of Contents 9.25% Senior Notes Due 2014 On June7, 2011, the Company accepted for purchase and payment of $101.0 million aggregate principal amount (or approximately 67.3%) of its 9.25% senior notes due 2014 (the “2014 Notes”) that were validly tendered and not validly withdrawn, pursuant to its previously announced tender offer and consent solicitation, which commenced on May23, 2011.Total payments of approximately $108.4 million associated with the tender offer included tender offer consideration, consent payment, accrued and unpaid interest and related transaction costs. On June8, 2011, the Company elected to redeem all remaining outstanding 2014 Notes (the “Redeemed Notes”) and instructed the Trustee to provide the requisite notice of redemption to holders of the Redeemed Notes.The tender offer for the 2014 Notes expired on June21, 2011 and $49.0 million principal amount of the Redeemed Notes remained outstanding as of June 30, 2011. The Company completed the redemption of all of the Redeemed Notes on July8, 2011 (the “Redemption Date”).The redemption price for the Redeemed Notes was 102.313% of the $49.0million principal amount, plus accrued and unpaid interest (the “Redemption Price”), resulting in a payment of $50.5million.Following payment of the Redemption Price on the Redemption Date, there are no Redeemed Notes outstanding. As of June 30, 2011, the Company incurred $4.1 million loss on early extinguishment of debt associated with the tender and payment of the 2014 Notes, which consisted of $1.1 million write-off of deferred financing costs in proportion to the principal amount of the 2014 Notes tendered and $3.0 million related to payments of tender offer consideration, consent payment and transaction costs in excess of the principal amount tendered.Subsequently in July 2011, the Company incurred additional loss on early extinguishment of debt of approximately $1.7 million, which included $0.6 million write-off of remaining unamortized deferred financing costs associated with the Redeemed Notes. As of June 30, 2011, the fair value of the Redeemed Notes, based on quoted market prices, was approximately $50.4 million compared to a carrying amount of $49.0 million. 7.50% Senior Notes Due 2019 On June7, 2011, the Company issued the senior notes maturing on June 15, 2019 (the “2019 Notes”), which bear interest at 7.50% per annum on the principal amount of $175 million from June7, 2011, payable semi-annually in arrears in cash on June15 and December15 of each year, beginning December15, 2011.The 2019 Notes are senior unsecured obligations and rank equally with the Company’s existing and future senior unsecured indebtedness and senior to any of the Company’s existing and future subordinated indebtedness.The 2019 Notes will be effectively subordinated to any existing or future secured indebtedness, to the extent of the assets securing such indebtedness. The 2019 Notes were issued under the indenture, by and among the Company, the Guarantors named in the indenture and BOKF, NA dba Bank of Texas, as trustee, and are guaranteed by the Guarantors.The guarantees are senior unsecured obligations of the Guarantors.The guarantees rank equally with all existing and future senior unsecured indebtedness of the Guarantors and senior to any existing and future subordinated indebtedness of the Guarantors.The guarantees are effectively subordinated to any existing or future secured indebtedness of the Guarantors to the extent of the assets securing such indebtedness. The 2019 Notes are guaranteed by all of the Company’s current and future subsidiaries.These guarantees are full, unconditional and joint and several.In addition, the Company has no non-guarantor subsidiaries and no independent assets or operations outside of its ownership of the subsidiaries.There are no restrictions on the subsidiaries to transfer funds intra-company through dividends or otherwise. The Company may, at its option, redeem all or part of the 2019 Notes, at any time on or after June15, 2014, at fixed redemption prices specified in the indenture, plus accrued and unpaid interest, if any, to the date of redemption.The Company may also, at its option, redeem all or part of the 2019 Notes, at any time prior to June15, 2014, at a “make-whole” price set forth in the indenture, plus accrued and unpaid interest as liquidated damages, if any, to the date of redemption.At any time, which may be more than once, before June15, 2014, the Company may redeem up to 35% of the aggregate principal amount of the 2019 Notes with net cash proceeds of one or more equity offerings at a redemption price of 107.5% of the par value of the 2019 Notes redeemed, plus accrued and unpaid interest and liquidated damages, if any, to the redemption date, as long as it redeems the 2019 Notes within 180days of completing the equity offering and at least 65% of the aggregate principal amount of the 2019 Notes issued remains outstanding after the redemption. 11 Table of Contents The Company incurred approximately $4.4 million of financing costs associated with the 2019 Notes.As of June 30, 2011, the fair value of the 2019 Notes, based on quoted market prices, was approximately $174.1 million compared to a carrying amount of $175 million. Bank Revolving Credit Facility On May25, 2011, the Company, Comerica Bank, in its capacity as administrative agent, and certain other lenders, entered into the Fourteenth Amendment to Revolving Credit Agreement (the “Amendment”) to amend the Revolving Credit Agreement dated July5, 2006 (the “Credit Agreement”), by and between the Company, Comerica Bank as administrative agent and certain other lenders, as previously amended. The Amendment provided for the following: (1) extends the maturity date under the Credit Agreement to April2016 from January2014; (2) authorizes the Company to issue up to $225million in aggregate amount of senior notes; (3) includes an accordion feature pursuant to which, and subject to the conditions set forth in the Amendment, the aggregate revolving credit commitments under the Credit Agreement may be increased at the Company’s request by up to $50million; (4) increases the maximum Leverage Ratio to 5.25:1.00 from 4.50:1.00; (5) increases the maximum Senior Secured Funded Debt Leverage Ratio to 3.25:1.00 from 2.50:1.00; (6) allows net proceeds from any sales of new equity securities to be used to repurchase preferred stock or be used for expansion expenditures, provided that (i)it occurs within 90days of any such equity offering and (ii)with respect to preferred stock repurchases, there is a 0.25 cushion under both leverage ratios after such repurchase and at least $10 million in liquidity; (7) allows for reinvestment of proceeds from asset sales to be reinvested back into the business so long as they occur within 12months; (8) provides adjustments to Pro Forma Adjusted EBITDA for up to $10million in transaction costs for the bond and revolver refinancings evidenced by the Purchase Agreement for the 2019 Notes (and the related tender offer for the Company’s senior notes due 2014) and the Amendment, respectively; and (9) provides for the addition of two new lenders to the bank group under the Credit Agreement and for the departure of an existing lender. The Amendment was made and entered into at the Company’s request in order to allow for the Company to consummate the issuance of the 2019 Notes and to provide greater financial flexibility and access to the senior credit facility extended to the Company under the Credit Agreement. The Company incurred $1.3 million of financing costs associated with the Amendment.In addition, the Company wrote off $0.2 million of deferred financing costs in proportion to reduced commitments from the original participating lenders. As of June 30, 2011, there were $54.0 million outstanding under the Credit Agreement and approximately $12.1 million in letters of credit that serve as collateral for insurance claims and bonding, leaving $133.9 million in available capacity.With $4.7 million cash on hand at June 30, 2011, the total capacity was approximately $138.6 million.The carrying amount of the Company’s revolving credit facility approximates its fair value based on estimated future cash flows discounted at rates currently quoted.The fair value of the Company’s debt is determined as of its balance sheet date and is subject to change. 6.INTEREST RATE SWAP On July 7, 2006, the Company entered into an interest rate swap agreement effective July 11, 2006, where it agreed to pay a fixed-rate of 5.64% in exchange for three-month floating rate LIBOR that was 5.51% at the time the swap was entered.The Company did not enter into the interest rate swap agreements for trading purposes.The swap agreement was intended to limit the Company’s exposure to a rising interest rate environment.This interest rate swap expired on November 1, 2010.At the time the swap was entered, there was no offsetting floating rate LIBOR debt and therefore no floating rate interest payments were anticipated.As a result, the swap transaction was not designated as a hedging transaction and any changes in the unrealized fair value of the swap are recognized in the statement of operations as a non-cash gain or loss.During the three and six months ended June 30, 2010, the Company reflected ­­­­­approximately $0.1 million net gain and $0.2 million net loss related to the impact of interest rate swap, respectively, in the accompanying condensed consolidated statements of operations.The realized loss portion of this swap was $2.0 million and $4.1 million, respectively, and the unrealized gain in the mark to market of the swap was $2.1 million and $3.9 million, respectively, for the three and six months ended June 30, 2010. 12 Table of Contents 7.FAIR VALUE MEASUREMENTS The following disclosure of the estimated fair value of financial instruments is made in accordance with ASC Topic 825.The carrying values of cash and cash equivalents, accounts receivable, accounts payable and accrued expenses approximate fair value.For assets and liabilities that are measured using quoted prices in active markets, the total fair value is the published market price per unit multiplied by the number of units held without consideration of transaction costs.Assets and liabilities that are measured using significant other observable inputs are primarily valued by reference to quoted prices of similar assets or liabilities in active markets, adjusted for any terms specific to that asset or liability.For all other assets and liabilities for which observable inputs are used, fair value is derived through the use of fair value models, such as a discounted cash flow model or other standard pricing models. As of June 30, 2011, the fair value of the Company’s remaining outstanding 9.25% senior notes due 2014, based on quoted market prices (Level 1), was approximately $50.4 million compared to a carrying amount of $49.0 million.The fair value of the Company’s 7.50% senior notes due 2019, based on quoted market prices (Level 1), was approximately $174.1 million compared to a carrying amount of $175 million.The carrying amount of the Company’s revolving credit facility approximates its fair value based on estimated future cash flows discounted at rates currently quoted.Since the interest rate swap agreement expired on November 1, 2010, the Company had no financial assets and liabilities that were accounted for at fair value on a recurring basis as of June30, 2011. 8.LANDFILL ACCOUNTING Capitalized Landfill Costs At June 30, 2011, the Company owned 25 landfills.Two of these landfills are fully permitted but not constructed and had not yet commenced operations as of June 30, 2011. Capitalized landfill costs include expenditures for the acquisition of land and related airspace, engineering and permitting costs, cell construction costs and direct site improvement costs.At June 30, 2011, no capitalized interest had been included in capitalized landfill costs, however, in the future interest could be capitalized on landfill construction projects but only during the period the assets are undergoing activities to ready them for their intended use.Capitalized landfill costs are amortized ratably using the units-of-production method over the estimated useful life of the site as airspace of the landfill is consumed.Landfill amortization rates are determined periodically (not less than annually) based on aerial and ground surveys and other density measures and estimates made by the Company’s engineers, outside engineers, management and financial personnel. Total available airspace includes the total of estimated permitted airspace plus an estimate of probable expansion airspace that the Company believes is likely to be permitted.Where the Company believes permit expansions are probable, the expansion airspace, and the projected costs related to developing the expansion airspace are included in the airspace amortization rate calculation.The criteria the Company uses to determine if permit expansion is probable include but are not limited to whether: (i) the Company believes the project has fatal flaws; (ii) the land is owned or controlled by the Company, or under option agreement; (iii) the Company has committed to the expansion; (iv) financial analysis has been completed and the results indicate that the expansion has the prospect of a positive financial and operational impact; (v) personnel are actively working to obtain land use, local and state approvals for an expansion; (vi) the Company believes that the permit is likely to be received; and (vii) the Company believes that the timeframe to complete the permitting is reasonable. The Company may be unsuccessful in obtaining expansion permits for airspace that has been considered probable.If the Company is unsuccessful in obtaining these permits, certain previously capitalized costs will be charged to expense. 13 Table of Contents Closure and Post-Closure Obligations The Company has material financial commitments for the costs associated with its future obligations for final closure, which is the closure of the landfill, the capping of the final uncapped areas of a landfill and post-closure maintenance of those facilities, which is generally expected to be for a period between 5 and 30 years depending on type and location. The impact of changes determined to be changes in estimates, based on an annual update, is accounted for on a prospective basis.The Company’s ultimate liability for such costs may increase in the future as a result of changes in estimates, legislation, or regulations. The following table rolls forward the net landfill assets and closure and post-closure liabilities from December 31, 2010 to June 30, 2011: Landfill Assets, Net Closure and Post-closure Liabilities December 31, 2010 $ $ Capital expenditures — Amortization expense ) — Obligations incurred and capitalized Revisions to estimates of closure and post-closure activities 32 32 Interest accretion — June 30, 2011 $ $ The Company’s liabilities for closure and post-closure costs are as follows: June 30, December 31, Recorded amounts: Current portion $ — $ — Noncurrent portion Total recorded $ $ The Company’s total anticipated cost for future closure and post-closure activities is $199.5million, as measured in current dollars.The Company believes that the amount and timing of these activities are reasonably estimable.Where the Company believes that both the amount of a particular closure and post-closure liability and the timing of the payments are reliably determinable, the cost, in current dollars, is inflated 2.5% until expected time of payment and then discounted to present value at the Company’s credit-adjusted risk-free rate, which is estimated to be 8.5%.Accretion expense is applied to the closure and post-closure liability based on the effective interest method and is included in cost of services.Had the Company not discounted any portion of its liability based on the amount of landfill airspace utilized to date, the closure and post-closure liability recorded would have been $44.9 million and $43.1 million at June 30, 2011 and December 31, 2010, respectively. 9.INCOME TAXES The Company accounts for income taxes under the asset and liability method, where deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying values of existing assets and liabilities and their respective tax bases based on enacted tax rates. The Company provides a valuation allowance when, based on management’s estimates, it is more likely than not that a deferred tax asset will not be realized in future periods. Income tax benefit for the six months ended June 30, 2011 as a percentage of pre-tax loss was 31.1% as compared to the income tax provision for the six months ended June 30, 2010 as a percentage of pre-tax loss of 60.8%.The rate in the current period is based on the Company’s anticipated 2011 annual effective income tax rate of 56.8% as compared to 51.7% for the six months ended June 30, 2010, adjusted for discrete items recorded in the current quarter associated with the early extinguishment of senior notes. Such rate differs from the federal statutory rate of 35% due to state income taxes, valuation allowances associated with state net operating loss carryforwards and estimates of non-deductible expenses. 14 Table of Contents The Company is subject to federal income tax in the United States and to state taxes in the various states in which it operates within the United States. With few exceptions, the Company remains subject to both U.S federal income tax and to state and local income tax examinations by taxing authorities for tax years through 2001. Currently, the Company is not involved in any income tax examinations for any year. Under the provision of ASC Subtopic 740-10-25, the Company recorded approximately $1.8 million in other long-term liabilities for unrecognized tax benefits, which was accounted for as a reduction to the January 1, 2007 balance of retained earnings. As of January 1, 2011, the Company had unrecognized tax benefits of approximately $1.8 million, all of which would have an impact on the annual effective tax rate upon recognition. The Company recognizes interest and penalties accrued related to unrecognized tax benefits in income tax expense. This is an accounting policy election made by the Company that is a continuation of the Company’s historical policy and will continue to be consistently applied in the future. During the six months ended June 31, 2011, the Company accrued approximately $1.0 thousand of interest and penalties. Within the next 12 months, the Company anticipates a reduction of approximately $21.0 thousand in the balance of unrecognized tax benefits for a tax position related to prior years. 10.STOCKHOLDERS’ EQUITY During the six months ended June 30, 2011, the Company issued 375,950 restricted shares under the Fourth Amended and Restated 2aste Corporation Incentive Plan.These shares vest over three years from the grant date.The following table reflects the changes in stockholders’ equity from December 31, 2010 to June 30, 2011: Preferred Stock Common Stock Treasury Stock Additional Paid-in Capital Contingent Considerations Retained Earnings (Deficit) Total December 31, 2010 $ 9 $ $ ) $ $ $ ) $ Net loss — ) ) Accrued payment-in-kind dividend on preferred stock — ) — Issuance of common shares — 28 — — — Excess tax benefit associated with equity-based compensation — — — 35 — — 35 Issuance of restricted shares to employees — 4 — (4 ) — — — Accretion of unearned compensation — Restricted shares withheld — (1 ) — ) — — ) June 30, 2011 $ 9 $ $ ) $ $ $ ) $ 15 Table of Contents Preferred Stock On July 13, 2006, the Company’s stockholders approved the issuance of 750,000 shares of convertible preferred stock at $100.00 per share in the private placement with Ares Corporate Opportunities Fund II L.P. (Ares).The preferred stock is convertible into shares of the Company’s common stock at a price of $9.60 per share and carries a 5% payment-in-kind (PIK) dividend payable semi-annually. The preferred shares were convertible into 7,812,500 shares of the Company’s common stock on the issuance date and with the effect of the cumulative PIK dividends at the end of five years would be convertible into 10,000,661 shares of common stock.The preferred shareholder holds certain preferential rights, including the right to appoint two directors.The Company can force a conversion into its common stock following either (i) the average of the closing price of the common stock for each of 20 consecutive trading days exceeding $14.40 per share or (ii) a fundamental transaction that Ares does not treat as a liquidation.The Company can, at its discretion, redeem for cash equal to the liquidation preference, which was approximately $96.0 million as of June 30, 2011.The Company has the option to PIK or pay a cash dividend at the rate of 5% per annum.The preferred shares have no stated maturity and no mandatory redemption requirements.The original issuance date for the preferred stock is the commitment date for both the preferred stock and the initial five years worth of dividends as the payment of the dividends through in-kind payments is non-discretionary for that initial five-year period.Based on the fair value of the Company’s underlying common stock on the issuance date and the stated conversion date, there is no beneficial conversion feature associated with the issuance of the preferred stock. 11.SEGMENT INFORMATION The Company’s operations consist of the collection, transfer, processing and disposal of non-hazardous solid waste.Revenues are generated primarily from the Company’s collection operations to residential, commercial and roll-off customers and landfill disposal services.The following table reflects total revenue by source for the three and six months ended June 30, 2011 and 2010: Three Months Six Months Ended June 30, Ended June 30, Collection: Residential $ Commercial Roll-off Total collection Disposal Less Intercompany Disposal, net Transfer and other Less Intercompany Transfer and other, net Total revenue $ On February 28, 2011 the Company acquired certain assets of Emerald Waste Services.In conjunction with this acquisition the Company reorganized its regional structure and created Region V by combining these newly acquired assets with its existing Florida assets which were previously included in Region II.Results for Region II and Region V for the three and six months ended June 30, 2010 have been restated to reflect this change. 16 Table of Contents The table below reflects major operating segments (Region I: Kansas, Missouri; Region II: Colorado, New Mexico, Oklahoma, Texas; Region III: Alabama, Arkansas, North Carolina, South Carolina, Tennessee; Region IV: Massachusetts, Ohio; Region V: Florida) for the three and six months ended June 30, 2011 and 2010: Region I Region II Region III Region IV Region V Corporate Total Three months ended June 30, 2011: Revenue $ — $ Depreciation and amortization Operating income Capital expenditures 71 Three months ended June 30, 2010: Revenue $ — $ Depreciation and amortization Operating income (loss) ) Capital expenditures 27 6 Six months ended June 30, 2011: Revenue $ — $ Depreciation and amortization Operating income (loss) ) Capital expenditures Capital expenditures (Included in acquisitions) — — 67 — Six months ended June 30, 2010: Revenue $ — $ Depreciation and amortization Operating income (loss) ) ) Capital expenditures 9 Total assets: June 30, 2011 $ December 31, 2010 Total assets for Corporate include cash, certain permitted but unopened landfills and corporate airplane. 17 Table of Contents 12.COMMITMENTS AND CONTINGENCIES Legal Proceedings The Company is a party to various legal proceedings that have arisen in the ordinary course of business.While the results of these matters cannot be predicted with certainty, the Company believes that losses, if any, resulting from the ultimate resolution of these matters will not have a material adverse effect on the Company’s consolidated financial position, results of operations or cash flows.However, unfavorable resolution could affect the consolidated financial position, results of operations or cash flows for the quarterly period in which they are resolved. Other than routine litigation incidental to the Company’s business, which is not currently expected to have a material adverse effect upon its financial condition, results of operations or prospects, there are no pending material legal proceedings to which the Company is a party or to which any of its property is subject. Other Potential Proceedings In the normal course of business and as a result of the extensive governmental regulation of the solid waste industry, the Company may periodically become subject to various judicial and administrative proceedings involving federal, state or local agencies.In these proceedings, an agency may seek to impose fines on the Company or to revoke or deny renewal of an operating permit it holds.From time to time, the Company may also be subject to actions brought by citizens’ groups or adjacent landowners or residents in connection with the permitting and licensing of landfills and transfer stations the Company owns or operates or alleging environmental damage or violations of the permits and licenses pursuant to which the Company operates.Moreover, the Company may become party to various claims and suits pending for alleged damages to persons and property, alleged violations of certain laws and alleged liabilities arising out of matters occurring during the normal operation of a waste management business. No assurance can be given with respect to the outcome of any such proceedings or the effect such outcomes may have on the Company, or that the Company’s insurance coverage would be adequate.The Company is self-insured for a portion of its general liability, workers’ compensation and automobile liability.The Company’s excess loss limits related to its self-insured portion of general liability, workers’ compensation and automobile liability are $100,000, $250,000 and $250,000, respectively.The frequency and amount of claims or incidents could vary significantly from quarter-to-quarter and/or year-to-year, resulting in increased volatility of its costs of services. 13.SUBSEQUENT EVENTS The Company has evaluated subsequent events through the date the financial statements were issued. 18 Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion should be read in conjunction with the unaudited condensed consolidated financial statements and notes thereto included elsewhere in this quarterly report on Form 10-Q. In addition, reference should be made to our audited consolidated financial statements and notes thereto and related “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in our annual report on Form 10-Kfor the year ended December 31, 2010 as filed with the SEC on March 10, 2011. The discussion below contains forward-looking statements that involve risks and uncertainties.For additional information regarding some of these risks and uncertainties, please read “Risk Factors and Cautionary Statement About Forward-Looking Statements” included elsewhere in this quarterly report on Form 10-Q.Unless the context requires otherwise, references in this quarterly report on Form 10-Q to “WCA Waste,” “we,” “us” or “our” refer to WCA Waste Corporation on a consolidated basis. Overview We are a vertically integrated, non-hazardous solid waste management company providing non-hazardous solid waste collection, transfer, processing, and disposal services in the United States.As of June 30, 2011, we served approximately 454,000 commercial, industrial and residential collection customers and 6,000 landfill and transfer station customers in Alabama, Arkansas, Colorado, Florida, Kansas, Massachusetts, Missouri, New Mexico, North Carolina, Ohio, Oklahoma, South Carolina, Tennessee and Texas.As of June 30, 2011, we owned and/or operated 25 landfills, 29 collection operations and 28 transfer stations/materials recovery facilities (MRFs).Of these facilities, two transfer stations and two landfills are fully permitted but not yet opened, and two transfer stations are idle.Additionally, we operate but do not own four of the transfer stations. General Review of Results for the Three and Six Months Ended June 30, 2011 During the three months ended June 30, 2011, our revenue was $73.3 million, which represents a 21.5% increase over the same period in 2010.Our operating income was $7.5 million for the three months ended June 30, 2011, which remained flat as compared to the same period in 2010.Net loss available to common stockholders was $3.0 million, or $0.13 per share, compared to net income available to common stockholders of $0.2 million, or $0.01 per share, for the three months ended June 30, 2010.Adjusted EBITDA for the second quarter of 2011 was $16.0 million, an increase of 4.4% over $15.4 million during the same period last year.During the three months ended June 30, 2011, we recorded $2.6 million (net of tax) related to loss on early extinguishment of our senior notes, $0.1 million (net of tax) related to the write-off of deferred financing costs associated with an amendment of our revolving credit facility, and $0.1 million (net of tax) related to merger and acquisition related expenses.Our net loss for the same period in 2010 primarily included $0.1 million (net of tax) related to the write-off of deferred financing costs associated with an amendment of our revolving credit facility. Factors that impacted our second quarter 2011 performance include, but are not limited to, the following: · increases in revenue and cost of services mainly due to the Emerald Waste acquisition and the Stoughton transaction; · rising fuel costs during the second quarter of 2011 which reduced operating margins; · decreased volume and lost revenue in some of our markets caused by continuing unfavorable weather conditions during the quarter; · higher cost of services as a percentage of revenue, primarily due to higher fuel costs across all regions, integration costs, a change in our mix of business due to adding more residential collection with the Emerald Waste acquisition, and labor cost increases in Texas associated with acquisitions, which lowered operating margins; and · increases in interest expense as a result of carrying larger debt balances due to acquisitions and debt financing, loss on early extinguishment of debt due to the tender of our senior notes, and the write-off of deferred financing costs associated with an amendment of our revolving credit facility. 19 Table of Contents During the six months ended June 30, 2011, our revenue was $131.3 million, which represents a 16.6% increase over the same period in 2010.Our operating income was $11.2 million for the six months ended June 30, 2011, which remained flat as compared to the same period in 2010.Net loss available to common stockholders was $4.7 million, or $0.22 per share, compared to $1.6 million, or $0.08 per share, for the six months ended June 30, 2010.Adjusted EBITDA for the first six months of 2011 was $27.5 million, an increase of 4.1% over $26.4 million during the same period last year.During the six months ended June 30, 2011, we recorded $2.6 million (net of tax) related to loss on early extinguishment of our senior notes, $0.1 million (net of tax) related to the write-off of deferred financing costs associated with an amendment of our revolving credit facility, and $0.2 million (net of tax) related to merger and acquisition related expenses.Our net loss for the same period in 2010 included charges of $0.1 million (net of tax) due to the impact of interest rate swap agreements, $0.1 million (net of tax) related to the write-off of deferred financing costs associated with an amendment of our revolving credit facility, $0.1 million (net of tax) related to merger and acquisition related expenses, and $0.1 million due to the tax impact of vested restricted shares. Factors that impacted our year-to-date 2011 performance include, but are not limited to, the following: · increases in revenue and cost of services mainly due to the Emerald Waste acquisition and the Stoughton transaction; · rising fuel costs during 2011 which reduced operating margins; · severe weather conditions in several markets causing interruption of normal operations and, as a result, lost revenue during the first and second quarters of 2011; · higher cost of services as a percentage of revenue, primarily due to higher fuel costs across all regions, integration costs, a change in our mix of business due to adding more residential collection with the Emerald Waste acquisition, and labor cost increases in Texas associated with acquisitions, which lowered operating margins; and · increases in interest expense as a result of carrying larger debt balances due to acquisitions and debt financing, loss on early extinguishment of debt due to the tender of our senior notes, and the write-off of deferred financing costs associated with an amendment of our revolving credit facility. Our operations consist of the collection, transfer, processing and disposal of non-hazardous solid waste.Our revenue is generated primarily from our landfill disposal services and our collection operations provided to residential, commercial and roll-off customers.Internalization refers to the disposal of collected waste into the landfills we own.All collected waste must ultimately be processed or disposed of, and landfills are the main depository for such waste.Generally, the most cost efficient collection services occur within a 35-mile operating radius from the disposal site (up to 100 miles if a transfer station is used).Collection companies that do not own a landfill within such range from their collection routes will usually have to dispose of the waste they collect in landfills owned by third parties.Thus, owning a landfill in a market area provides substantial leverage in the waste management business.Our internalization for the three and six months ended June 30, 2011 was 67.4% and 68.4%, respectively. The following table reflects our revenue segmentation (before elimination of intercompany revenue) for the three and six months ended June 30, 2011 and 2010: Three Months Ended Six Months Ended June 30, June 30, Collection % Disposal % Transfer and other % Total revenue before intercompany elimination % 20 Table of Contents The following table reflects our total revenue by source for the three and six months ended June 30, 2011 and 2010 (dollars in thousands): Three Months Six Months Ended June 30, Ended June 30, Collection: Residential $ Commercial Roll-off Total collection Disposal Less Intercompany Disposal, net Transfer and other Less Intercompany Transfer and other, net Total revenue $ Please read note 11 to our condensed consolidated financial statements included in Item 1 of this report for certain geographic information related to our operations. Costs of services include, but are not limited to, labor, fuel and other operating expenses, equipment maintenance, disposal fees paid to third-party disposal facilities, insurance premiums and claims expense, selling expenses, wages and salaries of field personnel located at operating facilities, third-party transportation expense and state and local waste taxes.We are self-insured for up to $100,000, $250,000 and $250,000 of our general liability, workers’ compensation and automobile liability per claim, respectively.The frequency and amount of claims or incidents could vary significantly from quarter-to-quarter and/or year-to-year, resulting in increased volatility of our costs of services. General and administrative expenses include the salaries and benefits of our corporate management, certain centralized reporting, information technology and cash management costs and other overhead costs associated with our corporate office. Depreciation and amortization expense includes depreciation of fixed assets over their estimated useful lives using the straight-line method and amortization of landfill costs and asset retirement costs based on the consumption of airspace. All acquisition-related transaction and restructuring costs are expensed as incurred.Acquisition-related costs that were previously capitalized include third-party expenditures related to acquisitions, such as legal, engineering, and accounting expenses, and direct expenditures such as travel costs.Acquisition-related costs also include indirect expenditures, such as salaries, commissions and other corporate services. After an acquisition is completed, we incur integration expenses related to (i) incorporating newly-acquired truck fleets into our preventative maintenance program, (ii) testing new employees to comply with Department of Transportation regulations, (iii) implementing our safety program, (iv) re-routing trucks and equipment to assure maximization of routing efficiencies and disposal internalization, and (v) converting customers to our billing system.We generally expect that the costs of acquiring and integrating an acquired business will be incurred primarily during the first 12 months after acquisition.Synergies from tuck-in acquisitions can also take as long as 12 months to be realized. Goodwill represents the excess of the purchase price over the fair value of the net assets of the acquired operations.In allocating the purchase price of an acquired company among its assets, we first assign value to the tangible assets, followed by intangible assets such as covenants not-to-compete and any remaining amounts are then allocated to goodwill. 21 Table of Contents Forward-Looking Statements and Non-GAAP Measures As indicated in “Risk Factors and Cautionary Statement About Forward-Looking Statements” above, this report contains forward-looking statements, all of which are qualified by the risk factors and other statements set forth in that section. Our management evaluates our performance based on non-GAAP measures, of which the primary performance measure is adjusted EBITDA.EBITDA, as commonly defined, refers to earnings before interest, taxes, depreciation and amortization.Our adjusted EBITDA consists of earnings (net income or loss) available to common stockholders before preferred stock dividend, interest expense (including write-off of deferred financing costs and debt discount), impact of interest rate swap agreements, income tax expense, depreciation and amortization, impairment of goodwill, net loss on early disposition of notes receivable/payable, and merger and acquisition related expenses.We also use these same measures when evaluating potential acquisition candidates. We believe adjusted EBITDA is useful to an investor in evaluating our operating performance because: · it is widely used by investors in our industry to measure a company’s operating performance without regard to items such as interest expense, depreciation and amortization, which can vary substantially from company to company depending upon accounting methods and book value of assets, financing methods, capital structure and the method by which assets were acquired; · it helps investors more meaningfully evaluate and compare the results of our operations from period to period by removing the impact of our capital structure (primarily interest charges from our outstanding debt and the impact of our interest rate swap agreements and payment-in-kind (PIK) dividend) and asset base (primarily depreciation and amortization of our landfills and vehicles) from our operating results; and · it helps investors identify items that are within our operational control. Depreciation charges, while a component of operating income, are fixed at the time of the asset purchase in accordance with the depreciable lives of the related asset and as such are not a directly controllable period operating charge. Our management uses adjusted EBITDA: · as a measure of operating performance because it assists us in comparing our performance on a consistent basis as it removes the impact of our capital structure and asset base from our operating results; · as one method to estimate a purchase price (often expressed as a multiple of EBITDA or adjusted EBITDA) for solid waste companies we intend to acquire.The appropriate EBITDA or adjusted EBITDA multiple will vary from acquisition to acquisition depending on factors such as the size of the operation, the type of operation, the anticipated growth in the market, the strategic location of the operation in its market as well as other considerations; · in presentations to our board of directors to enable them to have the same consistent measurement basis of operating performance used by management; · as a measure for planning and forecasting overall expectations and for evaluating actual results against such expectations; 22 Table of Contents · in evaluations of field operations since it represents operational performance and takes into account financial measures within the control of the field operating units; · as a component of incentive cash and stock bonuses paid to our executive officers and other employees; · to assess compliance with financial ratios and covenants included in our credit agreements; and · in communications with investors, lenders, and others, concerning our financial performance. The following presents a reconciliation of our adjusted EBITDA to net income (loss) available to common stockholders (dollars in thousands): Three Months Six Months Ended June 30, Ended June 30, Adjusted EBITDA $ Depreciation and amortization ) Merger and acquisition related expenses ) Interest expense, net ) Write-off of deferred financing costs ) Loss on early extinguishment of debt ) — ) — Impact of interest rate swap — 68 — ) Income tax (provision) benefit ) ) Accrued payment-in-kind dividend on preferred stock ) Net income (loss) available to common stockholders $ ) $ $ ) $ ) Our adjusted EBITDA, as we define it, may not be comparable to similarly titled measures employed by other companies and is not a measure of performance calculated in accordance with GAAP.Adjusted EBITDA should not be considered in isolation or as substitutes for operating income, net income or loss, cash flows provided by operating, investing and financing activities, or other income or cash flow statement data prepared in accordance with GAAP. Acquisitions We target acquisition opportunities that enable us to internalize waste into our existing landfills and that offer new markets where: (i) we are able to acquire disposal facilities; (ii) we can secure long-term disposal contracts; or (iii) the landfills are municipally owned.In markets where we already own a landfill, we intend to focus on expanding our presence by acquiring companies that also operate in that market or in adjacent markets (“tuck–in” acquisitions).Tuck-in acquisitions are sought to provide growth in revenue and increase in market share, to enable disposal internalization and consolidation of duplicative facilities and functions to improve efficiencies and economies of scale.If we find an attractive new market, we seek to enter that market by acquiring a permitted landfill, followed by acquiring collection and/or transfer operations and internalizing waste into the landfill. 23 Table of Contents Any acquisition we make would be financed by cash on hand and available capacity under our revolving credit facility, and through additional debt, and/or additional equity, including common stock or preferred stock. We completed the IESI Oklahoma acquisition, the Stoughton transaction and the Emerald Waste acquisition during the six months ended June 30, 2011.On February 28, 2011, we closed the acquisition pursuant to an amended equity interest purchase agreement to acquire one transfer station and three collection operations located in Central Florida.The acquired operations consist of 117 residential, commercial and roll-off routes servicing seven counties and 113,500 customers in the Gainesville, Orange City and Daytona Beach market areas.Effective January 1, 2011, we acquired all of the outstanding capital stock of IESI OK Corporation, which is now known as WCA of Chickasha, Inc.The acquired operations include nine commercial and residential routes around Chickasha, Oklahoma, which is approximately 40 miles southwest of Oklahoma City, and a transfer station, which is approximately 50 miles from our Pauls Valley Landfill.The transfer station is fully permitted but is not currently in operation.On February 11, 2011, we entered into an operating agreement with an option to purchase Stoughton Recycling Technologies, LLC (“SRT”).SRT is a commercial and demolition recycling facility and transfer station in Stoughton, Massachusetts.This facility is located three miles from the WCA-owned Champion City Recovery transfer station and approximately 25 miles south of Boston, Massachusetts.Total consideration for these three transactions included $38.0 million of cash and 2,816,308 shares of our common stock valued at $14.7 million.Information concerning our acquisitions may be found in our previously filed periodic and current reports and in note 2 to the condensed consolidated financial statements included in Item 1 of this report. The following sets forth additional information regarding our acquisitions from January 1, 2008 through June 30, 2011: Company Location Region Completion Date Operations Maguire Disposal, Inc. Oklahoma City, OK II January 2, 2008 Collection Advantage Waste Services Springfield/Verona, MO I October 1, 2008 Collection & Transfer Station Advanced Waste Services Houston, TX II October 31, 2008 Collection MRR Southern, LLC Greensboro, NC III January 15, 2009 Transfer Station Disposal Doctor, Inc. Houston, TX II August 21, 2009 Collection Live Earth, LLC Fostoria, OH/Brockton, MA IV December 31, 2009 Landfill & Transfer Station Washita Disposal Oklahoma City, OK II August 1, 2010 Collection Five JAB Environmental Services, LLC Houston, TX II September 1, 2010 Collection Sprint Waste Services, L.P. Houston, TX II October 1, 2010 Collection DINA Industries, Inc. Houston, TX II October 1, 2010 Collection IESI OK Corporation Chickasha, OK II January 1, 2011 Collection & Transfer Station Stoughton Recycling Technologies, LLC Stoughton, MA IV February 11, 2011 Transfer Station Emerald Waste Services Central Florida, FL V February 28, 2011 Collection & Transfer Station We continue to seek acquisition opportunities that enable us to effectively leverage our existing infrastructure and maximize the internalization of waste.We are also evaluating opportunistic potential acquisitions both within and outside our existing footprint. 24 Table of Contents Results of Operations Three Months Ended June 30, 2011 Compared to Three Months Ended June 30, 2010 The following table sets forth the components of operating income (loss) by major operating segments (Region I: Kansas, Missouri; Region II: Colorado, New Mexico, Oklahoma, Texas; Region III: Alabama, Arkansas, North Carolina, South Carolina, Tennessee; Region IV: Massachusetts, Ohio; Region V: Florida) for the three months ended June 30, 2011 and 2010 and the changes between the segments for each category (dollars in thousands): Region I Region II Region III Region IV Region V Corporate Total % of Revenue Three months ended June 30, 2011: Revenue $ — $ Cost of services — Depreciation and amortization General and administrative — ) (Gain) loss on sale of assets (3 ) 44 2 — ) — ) ) Operating income $ Three months ended June 30, 2010: Revenue $ — $ Cost of services — Depreciation and amortization General and administrative — ) (Gain) loss on sale of assets 1 ) — (7 ) — ) ) Operating income (loss) $ ) $ $ Increase/(decrease) in 2011 compared to 2010: Revenue $ — $ Cost of services — Depreciation and amortization 51 4 ) 17 ) General and administrative 95 — 25 (Gain) loss on sale of assets ) 43 — ) — Operating income (loss) $ $ ) $ ) $ $ ) $ ) Revenue. Total revenue for the three months ended June 30, 2011 increased $13.0 million, or 21.5%, to $73.3 million from $60.3 million for the three months ended June 30, 2010.Our revenue growth was primarily driven by acquisitions.Acquisitions contributed $11.5 million of the revenue growth while internal volume decreased $1.7 million, operational price increases contributed $2.1 million, and pricing from fuel surcharges increased $1.1 million. The above table reflects the change in revenue in each operating region.The financial results of completed acquisitions are generally blended with existing operations and do not have separate financial information available, with the exception of newly acquired regions which can be analyzed individually.The Emerald Waste acquisition contributed to $8.0 million of the revenue increase in Region V.The revenue increase of $1.5 million in Region I was primarily attributed to price increases of $0.7 million, volume increases of $0.4 million and increases in fuel surcharges of $0.4 million.The revenue increase of $1.9 million in Region II was primarily attributed to acquisition growth of $1.7 million, price increases of $0.3 million and increases in fuel surcharges of $0.5 million, partially offset by volume decreases of $0.6 million.The revenue increase of $0.8 million in Region III was primarily attributed to price increases of $0.5 million, volume increases of $0.1 million and increases in fuel surcharges of $0.2 million.The revenue increase of $0.8 million in Region IV was primarily attributed to $1.8 million from the Stoughton acquisition and price increases of $0.6 million, partially offset by volume decreases of $1.6 million due to weather conditions during April 2011. 25 Table of Contents Cost of services. Total cost of services for the three months ended June 30, 2011 increased $10.6 million, or 24.5%, to $53.9 million from $43.3 million for the three months ended June 30, 2010.The increase in cost of services was primarily a result of acquisitions.Another factor that led to the increase was higher fuel costs.For acquisitions within our existing markets, the acquired entities are merged into our existing operations, and those results are indistinguishable from the remainder of the operations.The Emerald Waste acquisition in Region V accounted for $6.5 million of the increase in cost of services.Cost of services in Region I increased primarily due to rising fuel costs and increases in hauling and disposal costs as a result of increases in revenue.Cost of services in Region II increased primarily attributed to increases in revenue, rising fuel costs, and increases in labor costs associated with acquisitions and the addition of several recycling contracts in the region. Overall cost of services increased to 73.5% of revenue for the three months ended June 30, 2011 from 71.8% during the same period last year.Increases in operating costs as a percentage of revenue were primarily attributable to Region V.Cost of services in Region V accounted for 80.8% of its revenue due to initial integration costs for assets acquired from Emerald Waste as well as a change in our mix of business to primarily residential collection operations which typically have lower operating margins.Other than the impact of Region V, higher fuel and disposal costs resulted in the increase in cost of services as a percentage of revenue.Diesel fuel costs as a percentage of revenue increased from 5.9% for the three months ended June 30, 2010 to 8.4% for the three months ended June 30, 2011.Other than periodic volatility in fuel prices, inflation has not materially affected our operations. Depreciation and amortization.Depreciation and amortization expenses for the three months ended June 30, 2011 increased by 9.8% to $8.5 million from $7.8 million for the three months ended June 30, 2010.The increase can mainly be attributed to the acquisition of Emerald Waste in Region V. General and administrative. Total general and administrative expense for the three months ended June 30, 2011 increased $0.8 million, or 32.5%, to $3.4 million from $2.6 million for the three months ended June 30, 2010.The increase in general and administrative expense was mainly attributable to increases in payroll-related cost and stock based compensation expenses.Such increase also resulted in the increase of overall general and administrative expenses from 4.3% of revenue during the three months ended June 30, 2010 to 4.7% of revenue during the three months ended June 30, 2011. (Gain) loss on sale of assets. Net gain on sale of assets for the three months ended June 30, 2010 was $0.9 million primarily due to the sale of assets related to our Jonesboro operations in April 2010. The following table sets forth items below operating income in our condensed consolidated statement of operations and as a percentage of revenue for the three months ended June 30, 2011 and 2010 (dollars in thousands): Three Months Ended June 30, Operating income $ % $ % Interest expense, net ) Write-off of deferred financing costs ) Loss on early extinguishment of debt ) ) — — Impact on interest rate swap — — 68 Income tax (provision) benefit ) ) Accrued payment-in-kind dividend on preferred stock ) Net income (loss) available to common stockholders $ ) )% $ % Interest expense, net. Interest expense, net for the three months ended June 30, 2011 increased $0.7 million, or 15.5%, to $5.4 million from $4.7 million for the three months ended June 30, 2010.The increase in interest expense was mainly caused by higher debt balances due to borrowings to finance acquisitions, outstanding untendered senior notes and issuance of new senior notes. Write-off of deferred financing costs.The $0.2 million and $0.2 million write-offs of deferred financing costs for the three months ended June 30, 2011 and 2010, respectively, reflect the partial write-off of deferred financing costs associated with our revolving credit facility as a result of amendments on May 25, 2011 and June 30, 2010, respectively. 26 Table of Contents Loss on early extinguishment of debt. Loss on early extinguishment of debt for the three months ended June 30, 2011 was resulted from the tender and extinguishment of $101.0 million aggregate principal amount of our senior notes in June 2011.The $4.1 million loss was recognized for the write-off of unamortized deferred financing costs related to the tendered senior notes and the transaction costs associated with the tender offer. Income tax (provision) benefit. Income tax benefit for the three months ended June 30, 2011 as a percentage of pre-tax loss was 13.0% as compared to income tax provision as a percentage of pre-tax income of 51.9% for the three months ended June 30, 2010. The rate in the current year period is based on our anticipated 2011 annual effective income tax rate of 56.8% as compared to 51.7% for the same period in 2010, adjusted for discrete items recorded in the current quarter associated with the early extinguishment of senior notes. Such rate differs from the federal statutory rate of 35% due to state income taxes, valuation allowances associated with state net operating loss carryforwards and estimates of non-deductible expenses. Accrued payment-in-kind dividend on preferred stock. The $1.2 million and $1.1 million in accrued PIK dividend on preferred stock relate to the accretion of the 5% PIK dividend on our Series A Convertible Preferred Stock during the three months ended June 30, 2011 and 2010, respectively. Six Months Ended June 30, 2011 Compared to Six Months Ended June 30, 2010 The following table sets forth the components of operating income (loss) by major operating segments (Region I: Kansas, Missouri; Region II: Colorado, New Mexico, Oklahoma, Texas; Region III: Alabama, Arkansas, North Carolina, South Carolina, Tennessee; Region IV: Massachusetts, Ohio; Region V: Florida) for the six months ended June 30, 2011 and 2010 and the changes between the segments for each category (dollars in thousands): Region I Region II Region III Region IV Region V Corporate Total % of Revenue Six months ended June 30, 2011: Revenue $ — $ Cost of services — Depreciation and amortization General and administrative — ) (Gain) loss on sale of assets (7 ) 57 ) — ) — ) ) Operating income (loss) $ ) $ $ $ Six months ended June 30, 2010: Revenue $ — $ Cost of services — Depreciation and amortization General and administrative — ) Gain on sale of assets 1 ) — ) — ) ) Operating income (loss) $ ) $ ) $ $ Increase/(decrease) in 2011 compared to 2010: Revenue $ — $ Cost of services — Depreciation and amortization 35 44 ) ) ) General and administrative — 49 (Gain) loss on sale of assets ) 56 — ) — Operating income (loss) $ $ ) $ ) $ $ ) $ ) Revenue. Total revenue for the six months ended June 30, 2011 increased $18.7 million, or 16.6%, to $131.3 million from $112.6 million for the six months ended June 30, 2010.Our revenue growth was primarily driven by acquisitions.Acquisitions contributed $16.4 million of the revenue growth while internal volume decreased $2.6 million, operational price increases contributed $3.8 million, and pricing from fuel surcharges increased $1.8 million.In addition, our revenue was negatively impacted by $0.7 million due to the asset sale of our Jonesboro operations in April 2010. 27 Table of Contents The above table reflects the change in revenue in each operating region.The financial results of completed acquisitions are generally blended with existing operations and do not have separate financial information available, with the exception of newly acquired regions which can be analyzed individually.The Emerald Waste acquisition contributed to $10.6 million of the revenue increase in Region V.The revenue increase of $1.3 million in Region I was primarily attributed to price increases of $1.0 million, and increases in fuel surcharges of $0.6 million, partially offset by volume decreases of $0.3 million as a result of severe winter weather conditions experienced during the first quarter of 2011.The revenue increase of $3.6 million in Region II was primarily attributed to acquisition growth of $3.2 million and increases in fuel surcharges of $0.8 million, partially offset by price decreases of $0.4 million.The revenue increase of $2.0 million in Region III was primarily attributed to price increases of $1.2 million, volume increases of $1.1 million and increases in fuel surcharges of $0.4 million, partially offset by Jonesboro divestiture of $0.7 million.The revenue in Region III was largely boosted by $1.4 million of additional special waste volumes in Arkansas.The revenue increase of $1.0 million in Region IV was primarily attributed to $2.5 million from the Stoughton acquisition and prices increases of $2.0 million, partially offset by volume decreases of $3.4 million and decreases in fuel surcharges of $0.1 million. Cost of services. Total cost of services for the six months ended June 30, 2011 increased $15.7 million, or 19.2%, to $97.1 million from $81.4 million for the six months ended June 30, 2010.The increase in cost of services was primarily a result of acquisitions.Another factor that led to the increase was higher fuel costs.For acquisitions within our existing markets, the acquired entities are merged into our existing operations, and those results are indistinguishable from the remainder of the operations.The Emerald Waste acquisition in Region V accounted for $8.8 million of the increase in cost of services.Cost of services in Region I increased primarily due to rising fuel costs and increases in hauling and disposal costs as a result of increases in revenue.Cost of services in Region II increased primarily attributed to increases in revenue, rising fuel costs, and increases in labor costs associated with acquisitions, the addition of several recycling contracts and wage adjustments in the region. Overall cost of services increased to 73.9% of revenue for the six months ended June 30, 2011 from 72.3% during the same period last year.Increases in operating costs as a percentage of revenue were primarily attributable to Region IV and Region V.Cost of services in Region IV accounted for 89.1% of its revenue due to higher transportation and disposal costs.Cost of services in Region V accounted for 82.3% of its revenue due to initial integration costs for assets acquired from Emerald Waste as well as a change in our mix of business to primarily residential collection operations which typically have lower operating margins.Other than the impact of Region IV and Region V, higher fuel and disposal costs resulted in the increase in cost of services as a percentage of revenue.Diesel fuel costs as a percentage of revenue increased from 6.0% for the six months ended June 30, 2010 to 8.3% for the six months ended June 30, 2011.Other than periodic volatility in fuel prices, inflation has not materially affected our operations. Depreciation and amortization.Depreciation and amortization expenses for the six months ended June 30, 2011 increased $0.8 million, or 5.6%, to $15.9 million from $15.1 million for the six months ended June 30, 2010.The increase can mainly be attributed to the acquisition of Emerald Waste in Region V. General and administrative. Total general and administrative expense for the six months ended June 30, 2011 increased $1.4 million, or 23.8%, to $7.2 million from $5.8 million for the six months ended June 30, 2010.The increase in general and administrative expense was mainly attributable to increases in payroll-related cost, legal fees, merger and acquisition related transaction expenses and stock based compensation expenses.Such increase also resulted in the increase of overall general and administrative expenses from 5.1% of revenue during the six months ended June 30, 2010 to 5.5% of revenue during the six months ended June 30, 2011. (Gain) loss on sale of assets. Net gain on sale of assets for the six months ended June 30, 2010 was $0.9 million primarily due to the sale of assets related to our Jonesboro operations in April 2010. 28 Table of Contents The following table sets forth items below operating income in our condensed consolidated statement of operations and as a percentage of revenue for the six months ended June 30, 2011 and 2010 (dollars in thousands): Six Months Ended June 30, Operating income $ % $ % Interest expense, net ) Write-off of deferred financing costs ) Loss on early extinguishment of debt ) ) — — Impact on interest rate swap — — ) ) Income tax (provision) benefit ) ) Accrued payment-in-kind dividend on preferred stock ) Net loss available to common stockholders $ ) )% $ ) )% Interest expense, net. Interest expense, net for the six months ended June 30, 2011 increased $1.0 million, or 10.6%, to $10.4 million from $9.4 million for the six months ended June 30, 2010.The increase in interest expense was mainly caused by higher debt balances due to borrowings to finance acquisitions, outstanding untendered senior notes and issuance of new senior notes. Write-off of deferred financing costs.The $0.2 million and $0.2 million write-offs of deferred financing costs for the six months ended June 30, 2011 and 2010, respectively, reflect the partial write-off of deferred financing costs associated with our revolving credit facility as a result of amendments on May 25, 2011 and June 30, 2010, respectively. Loss on early extinguishment of debt. Loss on early extinguishment of debt for the six months ended June 30, 2011 was resulted from the tender and extinguishment of $101.0 million aggregate principal amount of our senior notes in June 2011.The $4.1 million loss was recognized for the write-off of unamortized deferred financing costs related to the tendered senior notes and the transaction costs associated with the tender offer. Impact of interest rate swap. The impact of interest rate swap for the six months ended June 30, 2010 was attributable to a $4.1 million loss related to the realized portion of the interest rate swap we entered into in July 2006 and a $3.9 million gain related to the unrealized portion in the mark to market of the swap.At the time we entered into the swap, we had no floating rate debt, and therefore no floating rate interest payments were anticipated.As a result, the swap transaction was not designated as a hedging transaction and any changes in the unrealized fair value of the swap were recognized in the statement of operations.There was no impact of interest rate swap during the six months ended June 30, 2011 as the swap expired on November 1, 2010. Income tax (provision) benefit. Income tax benefit for the six months ended June 30, 2011 as a percentage of pre-tax loss was 31.1% as compared to income tax provision as a percentage of pre-tax income of 60.8% for the six months ended June 30, 2010. The rate in the current year period is based on our anticipated 2011 annual effective income tax rate of 56.8% as compared to 51.7% for the same period in 2010, adjusted for discrete items recorded in the current quarter associated with the early extinguishment of senior notes. Such rate differs from the federal statutory rate of 35% due to state income taxes, valuation allowances associated with state net operating loss carryforwards and estimates of non-deductible expenses. Accrued payment-in-kind dividend on preferred stock. The $2.3 million and $2.2 million in accrued PIK dividend on preferred stock relate to the accretion of the 5% PIK dividend on our Series A Convertible Preferred Stock during the six months ended June 30, 2011 and 2010, respectively. 29 Table of Contents Liquidity and Capital Resources Our business is capital intensive, requiring capital for equipment purchases, landfill construction and development, and landfill closure activities in the future.Any acquisitions that we make will also require significant capital.We plan to meet our future capital needs primarily through cash on hand, cash flow from operations and borrowing capacity under our credit facility.Additionally, our acquisitions may use seller notes, equity issuances and debt financings.The availability and level of our financing sources cannot be assured.While conditions appear to have stabilized, recent disruptions in the credit markets have resulted in greater volatility, less liquidity, widening of credit spreads and more limited availability of financing. In addition, the availability under our credit facility is limited by compliance with certain covenants and ratios.Our inability to obtain funding necessary for our business on acceptable terms would have a material adverse impact on us. To address potential credit and liquidity issues, we consider several items. Despite the rising fuel costs, higher labor and integration costs as well as severe weather that impacted our collection and disposal revenues in several markets during the first and second quarters of 2011, our adjusted EBITDA has remained consistent period over period.We are actively seeking growth opportunities through acquisitions and we continue to expect our existing operations to remain relatively stable or slightly improve during the rest of 2011, mostly through pricing increases and MSW volume increases.In addition, we are conducting a strategic asset review with an eye on supporting targeted growth while managing leverage down.Our customer base is broad and diverse with no single customer making up any significant portion of our business. We are not dependent on individual vendors to meet the needs of our operations. We consummated the tender offer and payment of $101.0 million aggregate principal amount of our $150 million 9.25% senior notes due 2014 (the “2014 Notes”) in June 2011.We completed the redemption of all remaining $49.0million principal amount of the 2014 Notes in July 2011.Also in June 2011, we issued $175 million 7.50% senior notes due 2019 (the “2019 Notes”).We used the $25 million in excess proceeds to pay for related transaction costs and pay down our revolving credit facility.We amended our revolving credit agreement in May 2011 to extend the term from January 31, 2014 to April2016 and to allow for the issuance of the 2019 Notes. These transactions allow us to achieve long-term interest savings and to provide greater financial flexibility and access to our revolving credit facility.Following the payment to redeem the $49.0 million principal amount of the 2014 Notes on July 8, 2011, we had approximately $83.9 million in available capacity under our current revolving credit agreement, subject to customary covenant compliance.For further information about credit risks, please see “Risk Factors and Cautionary Statement About Forward-Looking Statements” in this report and Item 1A “Risk Factors” below.For further information about our senior notes and our credit facility, please see “9.25% Senior Notes Due 2014”, “7.50% Senior Notes Due 2019” and “Revolving Bank Credit Facility” below. A portion of our capital expenditures is discretionary, giving us the ability to modify the timing of such expenditures to preserve cash if appropriate in the future.In addition, we have evaluated our insurance carriers and bond providers and have not seen any indication that such providers would be unable to continue to meet their obligations to us or provide coverage to us in the future. As of June 30, 2011, we had total outstanding long-term debt of approximately $279.6 million, consisting of $49.0 million of the 2014 Notes, $175 million of the 2019 Notes, $54.0 million outstanding under our credit facilities, and approximately $1.6 million of various seller notes.This represented an increase of approximately $47.0 million over our total debt outstanding as of December 31, 2010.The increase in outstanding debt since December 31, 2010 was primarily due to $74.0 million in additional senior notes, partially offset by $27.0 million reduction in borrowings under the credit facility.As of June 30, 2011, we had $54.0 million outstanding under the revolving credit facility and approximately $12.1 million in letters of credit that serve as collateral for insurance claims and bonding, leaving $133.9 million in available capacity under the facility.With $4.7 million cash on hand at June 30, 2011, our total capacity was approximately $138.6 million. 30 Table of Contents 9.25% Senior Notes Due 2014 On June7, 2011, we accepted for purchase and payment $101.0 million aggregate principal amount (or approximately 67.3%) of our 9.25% senior notes due 2014 that were validly tendered and not validly withdrawn, pursuant to our previously announced tender offer and consent solicitation, which commenced on May23, 2011.Total payments of approximately $108.4 million associated with the tender offer included tender offer consideration, consent payment, accrued and unpaid interest and related transaction costs.On June8, 2011, we elected to redeem all remaining outstanding 2014 Notes (the “Redeemed Notes”) and instructed the Trustee to provide the requisite notice of redemption to holders of the Redeemed Notes.The tender offer for the 2014 Notes expired on June21, 2011.Following the expiration of the tender offer, we completed the redemption of all of the Redeemed Notes on July8, 2011 (the “Redemption Date”).The redemption price for the Redeemed Notes was 102.313% of the $49.0million principal amount of the Redeemed Notes, plus accrued and unpaid interest (the “Redemption Price”), resulting in a payment of $50.5million.Following payment of the Redemption Price on the Redemption Date, there are no Redeemed Notes outstanding. As of June 30, 2011, we incurred $4.1 million loss on early extinguishment of debt associated with the tender and payment of the 2014 Notes, which consisted of $1.1 million write-off of deferred financing costs in proportion to the principal amount of the 2014 Notes tendered and $3.0 million related to payments of tender offer consideration, consent payment and transaction costs in excess of the principal amount tendered.Subsequently in July 2011, we incurred additional loss on early extinguishment of debt of approximately $1.7 million, which included $0.6 million write-off of remaining unamortized deferred financing costs associated with the Redeemed Notes. The 2014 Notes were issued under an indenture between WCA Waste, the guarantors named therein and The Bank of New York Trust Company, N.A., as Trustee.The indenture contains covenants that, among other things, limit our ability to incur additional indebtedness, make capital expenditures, create liens, sell assets and make dividend and other payments.In addition, the indenture includes financial covenants including a covenant allowing us to incur indebtedness or issue disqualified stock or preferred stock only if the Fixed Charge Coverage Ratio (as defined in the indenture) for the four full fiscal quarters most recently ended prior to issuance would have been at least 2.0 to 1, determined on a pro forma basis, as if the additional indebtedness had been incurred or the disqualified stock or preferred stock had been issued at the beginning of such four-quarter period. The defined terms are set forth in the indenture.On June 6, 2011, we entered into a supplemental indenture, which eliminated substantially all of the restrictive covenants and certain events of default contained in the indenture. 7.50% Senior Notes Due 2019 On June7, 2011, we issued the senior notes maturing on June 15, 2019, which bear interest at 7.50% per annum on the principal amount of $175 million from June7, 2011, payable semi-annually in arrears in cash on June15 and December15 of each year, beginning December15, 2011.The 2019 Notes are senior unsecured obligations and rank equally with the Company’s existing and future senior unsecured indebtedness and senior to any of the Company’s existing and future subordinated indebtedness.The 2019 Notes will be effectively subordinated to any existing or future secured indebtedness, to the extent of the assets securing such indebtedness.We incurred approximately $4.4 million of financing costs associated with the 2019 Notes. We may, at our option, redeem all or part of the 2019 Notes, at any time on or after June15, 2014, at fixed redemption prices specified in the indenture, plus accrued and unpaid interest, if any, to the date of redemption.We may also, at our option, redeem all or part of the 2019 Notes, at any time prior to June15, 2014, at a “make-whole” price set forth in the indenture, plus accrued and unpaid interest as liquidated damages, if any, to the date of redemption.At any time, which may be more than once, before June15, 2014, we may redeem up to 35% of the aggregate principal amount of the 2019 Notes with net cash proceeds of one or more equity offerings at a redemption price of 107.5% of the par value of the 2019 Notes redeemed, plus accrued and unpaid interest and liquidated damages, if any, to the redemption date, as long as we redeem the 2019 Notes within 180days of completing the equity offering and at least 65% of the aggregate principal amount of the 2019 Notes issued remains outstanding after the redemption. 31 Table of Contents The 2019 Notes were issued under the indenture, by and among us, the Guarantors named therein and BOKF, NA dba Bank of Texas, as trustee, and are guaranteed by the Guarantors.The guarantees are senior unsecured obligations of the Guarantors.The guarantees rank equally with all existing and future senior unsecured indebtedness of the Guarantors and senior to any existing and future subordinated indebtedness of the Guarantors.The guarantees are effectively subordinated to any existing or future secured indebtedness of the Guarantors to the extent of the assets securing such indebtedness.The indenture contains covenants that, among other things, limit our ability to incur additional indebtedness, make capital expenditures, create liens, sell assets and make dividend and other payments.In addition, the indenture includes financial covenants including a covenant allowing us to incur indebtedness or issue disqualified stock or preferred stock only if the Fixed Charge Coverage Ratio (as defined in the indenture) for the four full fiscal quarters most recently ended prior to issuance would have been at least 2.0 to 1, determined on a pro forma basis, as if the additional indebtedness had been incurred or the disqualified stock or preferred stock had been issued at the beginning of such four-quarter period.The defined terms are set forth in the indenture.As of June 30, 2011, we were in compliance with all covenants under the indenture governing the 2019 Notes. Revolving Bank Credit Facility On May25, 2011, we, Comerica Bank, in its capacity as administrative agent, and certain other lenders, entered into the Fourteenth Amendment to Revolving Credit Agreement (the “Amendment”) to amend the Revolving Credit Agreement dated July5, 2006 (the “Credit Agreement”), by and between us, Comerica Bank as administrative agent and certain other lenders, as previously amended. The Amendment provided for the following: (1) extends the maturity date under the Credit Agreement to April2016 from January2014; (2) authorizes us to issue up to $225million in aggregate amount of senior notes; (3) includes an accordion feature pursuant to which, and subject to the conditions set forth in the Amendment, the aggregate revolving credit commitments under the Credit Agreement may be increased at our request by up to $50million; (4) increases the maximum Leverage Ratio to 5.25:1.00 from 4.50:1.00; (5) increases the maximum Senior Secured Funded Debt Leverage Ratio to 3.25:1.00 from 2.50:1.00; (6) allows net proceeds from any sales of new equity securities to be used to repurchase preferred stock or be used for expansion expenditures, provided that (i)it occurs within 90days of any such equity offering and (ii)with respect to preferred stock repurchases, there is a 0.25 cushion under both leverage ratios after such repurchase and at least $10 million in liquidity; (7) allows for reinvestment of proceeds from asset sales to be reinvested back into the business so long as they occur within 12months; (8) provides adjustments to Pro Forma Adjusted EBITDA for up to $10million in transaction costs for the bond and revolver refinancings evidenced by the Purchase Agreement for the 2019 Notes (and the related tender offer for our senior notes due 2014) and the Amendment, respectively; and (9) provides for the addition of two new lenders to the bank group under the Credit Agreement and for the departure of an existing lender. We incurred $1.3 million of financing costs associated with the Amendment.In addition, we wrote off $0.2 million of deferred financing costs in proportion to reduced commitments from the original participating lenders. The following table highlights the current margins under the Credit Agreement: Basis for Leverage Facility LIBOR All-In Letter of Credit Base Rate Pricing Ratio Fee Margin Spread Fees Margin Level I < 3.00:1.0 Level II ≥3.00:1.0 but <3.50:1.0 Level III ≥3.50:1.0 but <4.00:1.0 Level IV ≥4.00:1.0 but <4.50:1.0 Level V ≥4.50:1.0 32 Table of Contents Our credit facility is subject to various financial and other covenants, including, but not limited to, limitations on debt, consolidations, mergers, and sales of assets.The credit facility also contains financial covenants requiring us to limit leverage (both in terms of senior secured debt and total leverage), to maintain specified debt service ratios, to limit capital expenditures, and to maintain a minimum tangible net worth.Each of the financial covenants incorporates specially defined terms that do not correspond to GAAP or Non-GAAP measures disclosed in this report and that in certain instances are based on determinations and information not derived from or included in our financial statements.The financial covenants include the following: · our maximum “Leverage Ratio” (as defined in the Credit Agreement) for the trailing 12-month reporting period on each quarterly reporting date is 5.25 to 1.00; · we maintain a Pro Forma Adjusted EBITDA Debt Service Ratio (as defined in the Credit Agreement) for the trailing 12-month period of not less than 2.25 to 1.00 until maturity; · our maximum Senior Secured Funded Debt Leverage Ratio (as defined in the Credit Agreement) is 3.25 to 1.00; · we cannot make any Maintenance Capital Expenditures (as defined in the Credit Agreement) exceeding 15% of our consolidated total revenue as calculated at the end of a fiscal year; and · we maintain minimum Tangible Net Worth (as defined in the Credit Agreement) of not less than $30.0 million as of December 31, 2008, plus, as of the end of each fiscal quarter thereafter, 50% of our after-tax consolidated net income (but excluding any quarterly losses), plus 100% of any increase in our net worth resulting from the net cash proceeds of any future equity offerings. On February 28, 2011, we and Comerica Bank, in its capacity as Administrative Agent, together with BBVA Compass Bank as Documentation Agent, and in each of those bank’s capacities as Co-Lead Arrangers, along with Regions Bank, in its capacity as Syndication Agent, and certain other lenders, entered into the Thirteenth Amendment to Revolving Credit Agreement (the “Thirteenth Amendment”) to amend the Credit Agreement. The Thirteenth Amendment provided lender consent to the acquisition of certain assets in Florida collectively referred to as the “Emerald Waste Central Florida (“EWS”) Acquisition”, and the acquired entities were added to the list of Subsidiaries and Guarantors.The definition of Maintenance Capital Expenditures was modified for the year ending December 31, 2011 to exclude Maintenance Capital Expenditures incurred in connection with the EWS Acquisition in excess of $3 million but not exceeding $14 million for the purposes of determining covenant compliance. As of June 30, 2011, we were in compliance with all covenants under the credit facility. Preferred Stock On June 12, 2006, we entered into a privately negotiated Preferred Stock Purchase Agreement with Ares Corporate Opportunities Fund II L.P., which provided for us to issue and sell 750,000 shares of Series A Convertible Preferred Stock, par value $0.01 per share, to Ares. The purchase price per preferred share was $100.00, for an aggregate purchase price of $75 million.The preferred stock is convertible into our common stock, par value $0.01 per share, at a price of $9.60 per share and carries a 5% PIK dividend payable semi-annually. The closing of the sale and issuance of the full amount of preferred shares pursuant to the purchase agreement was completed on July 27, 2006.The original issuance date for the preferred stock is the commitment date for both the preferred stock and the initial five years’ worth of dividends as the payment of the dividends through in-kind payments is non-discretionary for that initial five-year period.Based on the fair value of our underlying common stock on the issuance date and the stated conversion date, there is no beneficial conversion feature associated with the issuance of the preferred stock. 33 Table of Contents The preferred shares are immediately convertible at Ares’ discretion into 9,965,112 shares of our common stock, which would represent approximately 29.6% of our outstanding common stock on a post-conversion basis as of June 30, 2011.Dividends are solely PIK through July 2011 — that is, they are payable solely by adding the amount of dividends to the stated value of each share.After July 2011, the preferred shares would be convertible into approximately 10,000,661 shares of common stock, which, based on the currently outstanding shares, would represent approximately 29.7% of the post-conversion shares outstanding.Because the preferred shares have not been converted within five years of issuance, we have the option to PIK or pay a cash dividend at the rate of 5% per annum.The preferred shares have no stated maturity and no mandatory redemption requirements. Other material terms of the preferred stock are as follows: · all dividends that would otherwise be payable through the fifth anniversary of issuance shall automatically be accelerated and paid in kind immediately prior to the occurrence of any of the following acceleration events: · liquidation; · bankruptcy; · closing of a public offering of common stock pursuant to an effective registration statement (except for Form S-4, solely for sales by third parties, or pursuant to Ares’ own registration rights agreement); · the average of the closing price of our common stock for each of 20 consecutive trading days exceeds $14.40 per share; and · upon a “fundamental transaction,” including a “group” (defined in the Securities Exchange Act of 1934, as amended) acquiring more than 35% of outstanding voting rights; replacement of more than one-half of the directors without approval of the existing board of directors; a merger, consolidation, sale of substantially all assets, going-private transaction, tender offer, reclassification, or other transaction that results in the transfer of a majority of voting rights; · Ares can convert the preferred stock into common stock at any time at a conversion price of $9.60 per share, with conversion being calculated by taking the stated value (initially $100.00 per share) plus any amount added to stated value by way of dividends, then dividing by $9.60 to produce the number of shares of common stock issuable; · we can force a conversion into common stock following either (i) the average of the closing price of our common stock for each of 20 consecutive trading days exceeding $14.40 per share or (ii) a fundamental transaction that Ares does not treat as a liquidation; · we can redeem for cash equal to the liquidation preference; · we can pay dividend in cash at our discretion; · upon our liquidation, prior to any holder of common stock or other junior securities, Ares shall receive in cash the greater of (i) the stated value plus any amount added by way of dividends (accelerated to include a full five years) or (ii) the amount it would receive if all shares of preferred stock were converted into common stock (calculated to include dividends accelerated to include a full five years); 34 Table of Contents · Ares can elect to treat any fundamental transaction as a liquidation event, which will entitle Ares to its liquidation preferences.Following such election, in the event that we elect to make any payment such as a dividend or stock repurchase payment to a common shareholder, we will be required to repay Ares the full amount of the liquidation preference associated with the preferred stock.However, if securities of another company are issued as consideration in a fundamental transaction, we have the option of requiring Ares to accept such common shares to satisfy the liquidation preference if shares are then quoted on the Nasdaq Stock Market or listed on the New York Stock Exchange.The value of such shares is determined at 98% of the closing price on the trading day preceding the transaction and the shares are freely transferable without legal or contractual restrictions; · the preferred stock voting as a separate class elects (i) two directors to our board of directors for so long as Ares continues to hold preferred stock representing at least 20% of our “post-conversion equity” (outstanding common stock assuming conversions into common shares of all securities, including the preferred stock and assuming preferred stock dividends accelerated to include a full five years), (ii) one director for so long as it continues to hold at least 10% of post-conversion equity, and (iii) no directors below 10%; · the preferred stock voting as a separate class must approve (i) any alteration in its powers, preferences or rights, or in the certificate of designation, (ii) creation of any class of stock senior or pari passu with it, (iii) any increase in the authorized shares of preferred stock, and (iv) any dividends or distribution to common stock or any junior securities, except for pro rata dividends on common stock paid in common stock. These protective rights terminate on the first date on which there are outstanding less than 20% of the number of shares of preferred stock outstanding on the date the preferred stock was first issued; and · except for the election of directors and special approvals described above, the preferred stock votes on all matters and with the common stock on an as-converted basis. In connection with the issuance and sale of the preferred shares, we also entered into other agreements as contemplated by the purchase agreement, including a stockholder’s agreement, a registration rights agreement, and a management rights letter.The purchase agreement, the stockholder’s agreement, the registration rights agreement, the management rights letter and the certificate of designation pursuant to which the preferred shares were created, are described in our current report on Form 8-K filed on June 16, 2006. Contractual Obligations There were no material changes outside of the ordinary course of our business during the three and six months ended June 30, 2011 to the other items listed in the Contractual Obligations table included in Item 7 “Management’s Discussion and Analysis of Financial Condition and Results of Operations” of our annual report on Form 10-K for the year ended December 31, 2010, filed with the SEC on March 10, 2011. Cash Flows Net cash provided by operating activities for the six months ended June 30, 2011 and 2010 was $13.8 million and $12.4 million, respectively.The changes in cash flows from operating activities period over period were due to the change from net income to net loss adjusted for certain charges and changes in components of working capital.The adjusted charges primarily consist of depreciation and amortization, deferred taxes, unrealized gain or loss on interest rate swap, amortization and write-off of deferred financing costs, loss on early extinguishment of debt, stock-based compensation, gain or loss on sale of assets and landfill accretion expense.While these charges affect our earnings comparison, they have no impact on net cash provided by operating activities.Adjusted for these charges, net income increased $5.0 million in 2011 over 2010.It primarily reflected cash savings due to the expiration of interest rate swap on November 1, 2010.Working capital changes are typically driven by changes in accounts receivable, which are affected by both revenue changes and timing of payments received, and changes in accounts payable, which are affected by both cost changes and timing of payments.Changes in our working capital accounts unfavorably impacted on our cash flows from operating activities during the six months ended June 30, 2011 as compared to the same period in 2010. 35 Table of Contents Net cash used in investing activities consists primarily of cash used for capital expenditures and the acquisition of businesses.Cash used for capital expenditures, including acquisitions, was $50.0 million and $10.2 million for the six months ended June 30, 2011 and 2010, respectively.The fluctuation is mainly caused by $38.0 spent on acquisitions during the first quarter of 2011.Capital expenditures related to our existing operations remained steady period over period. Net cash provided by (used in) financing activities for the six months ended June 30, 2011 and 2010 was $37.9 million and $(1.6) million, respectively.Net cash provided by (used in) financing activities during the six months ended June 30, 2011 and 2010 mainly includes a combination of proceeds from issuance of our 2019 Notes, repayment of our 2014 Notes, reduction under our revolving credit facilities, repayment of other debt and financing costs incurred. Off Balance Sheet Arrangements We have evaluated off balance sheet arrangements, and have concluded that we do not have any material relationships with unconsolidated entities or financial partnerships that have been established for the purpose of facilitating off balance sheet arrangements.Based on this evaluation we believe that no disclosures relating to off balance sheet arrangements are required. Critical Accounting Estimates and Assumptions We make several estimates and assumptions during the course of preparing our financial statements.Since some of the information that we must present depends on future events, it cannot be readily computed based on generally accepted methodologies, or may not be appropriately calculated from available data.Some estimates require us to exercise substantial judgment in making complex estimates and assumptions and, therefore, have the greatest degree of uncertainty.This is especially true with respect to estimates made in accounting for landfills, environmental remediation liabilities and asset impairments.We describe the process of making such estimates in note 8 to the financial statements included in Item 1 of this report and in note 1 (f) to our financial statements in our annual report on Form 10-K for the year ended December 31, 2010.For a description of other significant accounting policies, see note 1 to the financial statements included in Item 1 of this report and in note 1 to our financial statements in our annual report on Form 10-K for the year ended December 31, 2010, filed with the SEC on March 10, 2011. In summary, our landfill accounting policies include the following: Capitalized Landfill Costs At June 30, 2011, we owned 25 landfills.Two of these landfills are fully permitted but not constructed and have not yet commenced operations as of June 30, 2011. Capitalized landfill costs include expenditures for the acquisition of land and related airspace, engineering and permitting costs, cell construction costs and direct site improvement costs.At June 30, 2011, no capitalized interest had been included in capitalized landfill costs, however, in the future interest could be capitalized on landfill construction projects but only during the period the assets are undergoing activities to ready them for their intended use.Capitalized landfill costs are amortized ratably using the units-of-production method over the estimated useful life of the site as airspace of the landfill is consumed.Landfill amortization rates are determined periodically (not less than annually) based on aerial and ground surveys and other density measures and estimates made by our engineers, outside engineers, management and financial personnel. 36 Table of Contents Total available airspace includes the total of estimated permitted airspace plus an estimate of probable expansion airspace that we believe is likely to be permitted.Where we believe permit expansions are probable, the expansion airspace, and the projected costs related to developing the expansion airspace are included in the airspace amortization rate calculation.The criteria we use to determine if permit expansion is probable include but, are not limited to, whether: · we believe that the project has fatal flaws; · the land is owned or controlled by us, or under option agreement; · we have committed to the expansion; · financial analysis has been completed, and the results indicate that the expansion has the prospect of a positive financial and operational impact; · personnel are actively working to obtain land use, local and state approvals for an expansion of an existing landfill; · we believe the permit is likely to be received; and · we believe that the timeframe to complete the permitting is reasonable. We may be unsuccessful in obtaining expansion permits for airspace that has been considered probable.If we are unsuccessful in obtaining these permits, the previously capitalized costs will be charged to expense.As of June 30, 2011, we have included 140 million cubic yards of expansion airspace with estimated development costs of approximately $94.2 million in our calculation of the rates used for the amortization of landfill costs. Closure and Post-Closure Obligations We have material financial commitments for the costs associated with our future obligations for final closure, which is the closure of the landfill, the capping of the final uncapped areas of a landfill and post-closure maintenance of those facilities, which is generally expected to be for a period between 5 and 30 years depending on type and location. Standards related to accounting for obligations associated with the retirement of long-lived assets and the associated asset retirement costs require that we record closure and post-closure obligations as follows: · Landfill closure and post-closure liabilities are calculated by estimating the total obligation in current dollars.Cost estimates equate the costs of third parties performing the work.Any portion of the estimates which are based on activities being performed internally are increased to reflect a profit margin a third party would receive to perform the same activity.This profit margin will be taken to income once the work is performed internally. · The total obligation is carried at the net present value of future cash flows, which is calculated by inflating the obligation based upon the expected date of the expenditure using an inflation rate and discounting the inflated total to its present value using a discount rate.The discount rate represents our credit-adjusted risk-free rate.The resulting closure and post-closure obligation is recorded as an increase in this liability as airspace is consumed. · Accretion expense is calculated based on the discount rate and is charged to cost of services and increases the related closure and post-closure obligation.This expense will generally be less during the early portion of a landfill’s operating life and increase thereafter. 37 Table of Contents The following table sets forth the rates we used for the amortization of landfill costs and the accrual of closure and post-closure costs for the six months ended June 30, 2011 and the year ended December 31, 2010: Six Months Ended Year Ended June 30, December 31, Number of landfills owned 25 25 Landfill depletion and amortization expense (in thousands) $ $ Accretion expense (in thousands) $ $ Airspace consumed (in thousands of cubic yards) Depletion, amortization, accretion, closure and post-closure costs per cubic yard of airspace consumed $ $ The impact of changes determined to be changes in estimates, based on an annual update, is accounted for on a prospective basis.Our ultimate liability for such costs may increase in the future as a result of changes in estimates, legislation, or regulations. 38 Table of Contents ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. In the normal course of business, we are exposed to market risk, including changes in interest rates.As of June 30, 2011, we had $54.0 million in borrowings under our revolving credit facility which bears interest at variable or floating rates.A 100 basis point increase in LIBOR interest rates would increase our annual interest expense by approximately $0.5 million. Our financial instruments that are potentially sensitive to changes in interest rates also include our 9.25% senior notes due 2014 and our 7.50% senior notes due 2019.As of June 30, 2011, the fair value of the 2014 Notes, based on quoted market prices, was approximately $50.4 million compared to a carrying amount of $49.0 million.As of June 30, 2011, the fair value of the 2019 Notes, based on quoted market prices, was approximately $174.1 million compared to a carrying amount of $175 million. ITEM 4. CONTROLS AND PROCEDURES. We carried out an evaluation, under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures as of June 30, 2011.Based upon that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were effective as of June 30, 2011 in ensuring that the information required to be disclosed by us (including our consolidated subsidiaries) in the reports that we file or submit under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms; and is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. Based on an evaluation, under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, there has been no change in our internal control over financial reporting that occurred during our last fiscal quarter, that has materially affected, or that is reasonably likely to materially affect, our internal control over financial reporting. 39 Table of Contents PART II — OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. Please read note 12 to our unaudited condensed consolidated financial statements included in Part I, Item 1 of this quarterly report on Form 10-Q for information regarding our legal proceedings. ITEM 1A. RISK FACTORS. There have been no material changes in our risk factors since December 31, 2010.For a detailed discussion of our risk factors, please read Item 1A “Risk Factors,”in our annual report on Form 10-K for the year ended December 31, 2010. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. (a) None. (b) Not applicable. (c) Period (a) Total number of shares (or units) purchased (b) Average price paid per share (or unit) (c) Total number of shares (or units) purchased as part of publicly announced plans or programs (d) Maximum number (or approximate dollar value) of shares (or units) that may yet be purchased under the plans or programs April 1 – April 30, 2011 $ — — May 1 – May 31, 2011 $ — — June 1 – June 30, 2011 $ — — Total $ — — Represents shares of our common stock surrendered to satisfy minimum tax withholding obligations on the vesting of restricted stock. ITEM 3. DEFAULTS UPON SENIOR SECURITIES. None. ITEM 4. RESERVED. ITEM 5. OTHER INFORMATION. None. 40 Table of Contents ITEM 6. EXHIBITS. Second Supplemental Indenture, dated as of June 6, 2011, by and among WCA Waste Corporation, the guarantors named therein and the Bank of New York Mellon Trust Company, N.A., as trustee (incorporated by reference to Exhibit 4.1 to the registrant’s Form 8-K (File No. 000-50808) filed with the SEC on June 8, 2011). Indenture, dated as of June 7, 2011, by and among WCA Waste Corporation, the guarantors named therein and BOKF, NA dba Bank of Texas, as trustee (incorporated by reference to Exhibit 4.1 to the registrant’s Form 8-K (File No. 000-50808) filed with the SEC on June 7, 2011). Note Purchase Agreement, dated May 26, 2011, among WCA Waste Corporation and Credit Suisse Securities (USA)LLC (incorporated by reference to Exhibit 10.1 to the registrant’s Form 8-K (File No. 000-50808) filed with the SEC on May 31, 2011). Fourteenth Amendment to Revolving Credit Agreement, dated May 25, 2011, among WCA Waste Corporation and Comerica Bank (incorporated by reference to Exhibit 10.2 to the registrant’s Form 8-K (File No. 000-50808) filed with the SEC on May 31, 2011). Registration Rights Agreement, dated June 7, 2011, by and among WCA Waste Corporation, the guarantors named therein and Credit Suisse Securities (USA)LLC (incorporated by reference to Exhibit 10.1 to the registrant’s Form 8-K (File No. 000-50808) filed with the SEC on June 7, 2011). 12.1* Statement regarding computation of ratio of earnings to fixed charges for the six months ended June 30, 2011. 31.1* Rule13a-14(a)/15d-14(a) Certification of Chief Executive Officer. 31.2* Rule13a-14(a)/15d-14(a) Certification of Chief Financial Officer. 32.1* Section1350 Certification of Chief Executive Officer. 32.2* Section1350 Certification of Chief Financial Officer. * Filed herewith. The registrant hereby undertakes, pursuant to Regulation S-K, Item 601(b), paragraph (4)(iii)(A), to furnish to the Securities and Exchange Commission upon request all constituent instruments defining the rights of holders of long-term debt of the registrant and its consolidated subsidiaries not filed herewith for the reason that the total amount of securities authorized under any of such instruments does not exceed 10% of the registrant’s total consolidated assets. 41 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. WCA WASTE CORPORATION By: /s/ Charles A. Casalinova Charles A. Casalinova Senior Vice President and Chief Financial Officer (Principal Financial Officer) By: /s/ Joseph J. Scarano, Jr. Joseph J. Scarano, Jr. Vice President and Controller (Principal Accounting Officer) Date: August 8, 2011 Table of Contents EXHIBIT INDEX Second Supplemental Indenture, dated as of June 6, 2011, by and among WCA Waste Corporation, the guarantors named therein and the Bank of New York Mellon Trust Company, N.A., as trustee (incorporated by reference to Exhibit 4.1 to the registrant’s Form 8-K (File No. 000-50808) filed with the SEC on June 8, 2011). Indenture, dated as of June 7, 2011, by and among WCA Waste Corporation, the guarantors named therein and BOKF, NA dba Bank of Texas, as trustee (incorporated by reference to Exhibit 4.1 to the registrant’s Form 8-K (File No. 000-50808) filed with the SEC on June 7, 2011). Note Purchase Agreement, dated May 26, 2011, among WCA Waste Corporation and Credit Suisse Securities (USA)LLC (incorporated by reference to Exhibit 10.1 to the registrant’s Form 8-K (File No. 000-50808) filed with the SEC on May 31, 2011). Fourteenth Amendment to Revolving Credit Agreement, dated May 25, 2011, among WCA Waste Corporation and Comerica Bank (incorporated by reference to Exhibit 10.2 to the registrant’s Form 8-K (File No. 000-50808) filed with the SEC on May 31, 2011). Registration Rights Agreement, dated June 7, 2011, by and among WCA Waste Corporation, the guarantors named therein and Credit Suisse Securities (USA)LLC (incorporated by reference to Exhibit 10.1 to the registrant’s Form 8-K (File No. 000-50808) filed with the SEC on June 7, 2011). 12.1* Statement regarding computation of ratio of earnings to fixed charges for the six months ended June 30, 2011. 31.1* Rule13a-14(a)/15d-14(a) Certification of Chief Executive Officer. 31.2* Rule13a-14(a)/15d-14(a) Certification of Chief Financial Officer. 32.1* Section1350 Certification of Chief Executive Officer. 32.2* Section1350 Certification of Chief Financial Officer. * Filed herewith. The registrant hereby undertakes, pursuant to Regulation S-K, Item 601(b), paragraph (4)(iii)(A), to furnish to the Securities and Exchange Commission upon request all constituent instruments defining the rights of holders of long-term debt of the registrant and its consolidated subsidiaries not filed herewith for the reason that the total amount of securities authorized under any of such instruments does not exceed 10% of the registrant’s total consolidated assets.
